Exhibit 10.1
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY ***.
EXECUTION COPY
 
 
 
 
DEVELOPMENT AND LICENSE AGREEMENT
 
Dated as of June 30, 2008
By and Between
 
NOVEN PHARMACEUTICALS, INC.,
 
and
 
PROCTER & GAMBLE PHARMACEUTICALS, INC.
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I  
DEFINITIONS
    1      
 
       
Section 1.01.
 
Definitions
    1  
Section 1.02.
 
Other Definitions
    8      
 
        ARTICLE II  
DEVELOPMENT
    9      
 
       
Section 2.01.
 
Development Agreement
    9  
Section 2.02.
 
Development Plan and Target Specifications
    9  
Section 2.03.
 
Consideration Related to Development of ***
    9  
Section 2.04.
 
Feasibility Study for ***
    10  
Section 2.05.
 
Clinical Supply of T-Patch
    10  
Section 2.06.
 
Quality and Clinical Development
    10  
Section 2.07.
 
Monthly Reports
    10  
Section 2.08.
 
Joint Developments
    11      
 
        ARTICLE III  
LICENSE
    11      
 
       
Section 3.01.
 
License Grant
    11  
Section 3.02.
 
Limitations on License Granted Under Section 3.01
    11  
Section 3.03.
 
Quality Control
    12  
Section 3.04.
 
Sublicense
    12  
Section 3.05.
 
Co-Promotion Partner
    13      
 
        ARTICLE IV  
INTELLECTUAL PROPERTY MATTERS
    13      
 
       
Section 4.01.
 
Infringement or Other Actions Regarding the Technology
    13  
Section 4.02.
 
Infringement of Third Party Rights
    18  
Section 4.03.
 
Maintenance of Noven Patents
    20  
Section 4.04.
 
Other Intellectual Property Rights
    20  
Section 4.05.
 
Ownership of Clinical Data
    21      
 
        ARTICLE V  
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES
    21      
 
       
Section 5.01.
 
Additional Products
    21  
Section 5.02.
 
Regulatory Matters
    23  
Section 5.03.
 
Noncompetition
    23  
Section 5.04.
 
Manufacturing and Supply Agreement
    24      
 
        ARTICLE VI  
ROYALTIES AND MILESTONE PAYMENTS
    25      
 
       
Section 6.01.
 
Royalties Based Upon Quarterly Net Outside Sales
    25  
Section 6.02.
 
Additional Products
    25  
Section 6.03.
 
Expiration of Patents
    25  
Section 6.04.
 
Milestone Payments
    25  
Section 6.05.
 
Determination of Net Outside Sales
    26  
Section 6.06.
 
Generation of Net Outside Sales
    28      
 
        ARTICLE VII  
CONFIDENTIALITY
    29      
 
       
Section 7.01.
 
Confidentiality
    29  
Section 7.02.
 
Publications
    31  
Section 7.03.
 
Press Releases
    31  





--------------------------------------------------------------------------------



 



                      Page      
 
        ARTICLE VIII  
REPRESENTATIONS AND WARRANTIES
    32      
 
       
Section 8.01.
 
Representations and Warranties of Noven
    32  
Section 8.02.
 
Representations and Warranties of P&GP
    33  
Section 8.03.
 
Knowledge
    35      
 
        ARTICLE IX  
INDEMNIFICATION
    35      
 
       
Section 9.01.
 
Indemnification
    35  
Section 9.02.
 
Certain Limitations
    37      
 
        ARTICLE X  
TERM AND TERMINATION
    38      
 
       
Section 10.01.
 
Term
    38  
Section 10.02.
 
Certain Termination Events
    38  
Section 10.03.
 
Effect of Termination
    40      
 
        ARTICLE XI  
MISCELLANEOUS
    41      
 
       
Section 11.01.
 
Notices
    41  
Section 11.02.
 
Disputes
    42  
Section 11.03.
 
Independent Contractors
    43  
Section 11.04.
 
Assignment
    43  
Section 11.05.
 
Binding Effect; Benefit
    43  
Section 11.06.
 
Amendments
    43  
Section 11.07.
 
No Waiver
    43  
Section 11.08.
 
Counterparts
    44  
Section 11.09.
 
Interpretation
    44  
Section 11.10.
 
Governing Law
    44  
Section 11.11.
 
Unenforceability
    44  
Section 11.12.
 
Entire Agreement
    45  
Section 11.13.
 
Expenses
    46  
Section 11.14.
 
Force Majeure
    46  

ii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Noven Patents
Exhibit B
  Monthly Reports
Exhibit C
  Specifications for T-Patch
Exhibit D
  Pricing Structure for T-Patch

iii



--------------------------------------------------------------------------------



 



DEVELOPMENT AND LICENSE AGREEMENT
     This DEVELOPMENT AND LICENSE AGREEMENT (together with any Exhibits and
Schedules hereto, this “Agreement”) is entered into as of this 30th day of
June 2008 (the “Effective Date”), by and between NOVEN PHARMACEUTICALS, INC., a
Delaware corporation (“Noven”), and PROCTER & GAMBLE PHARMACEUTICALS, INC., an
Ohio corporation (“P&GP”).
W I T N E S S E T H:
     WHEREAS, Noven and P&GP are parties to a letter agreement dated April 28,
2003 (as amended from time to time, the “Development Agreement”), pursuant to
which Noven and P&GP agreed to develop the T-Patch and the ***;
     WHEREAS, Noven and P&GP will enter into one or more Manufacturing and
Supply Agreements (collectively, the “Manufacturing and Supply Agreement”)
pursuant to which Noven will manufacture and supply to P&GP all of P&GP’s
requirements of the Products for sale within the Territory; and
     WHEREAS, Noven desires to license to P&GP the Technology on the terms and
conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements of
the parties contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Definitions. As used herein, the following capitalized terms
have the following meanings:
     “Affiliate” means, when used with respect to a Person, any other Person
directly or indirectly controlling, controlled by or under common control with
the subject Person. For purposes of this Agreement, “control” means the direct
or indirect ownership of over 50% of the outstanding voting securities of a
Person or the possession, direct or indirect, of the power to direct or cause
the direction of the management or policies of such Person whether through the
ownership of securities, contract or otherwise.
     “Annual Net Outside Sales” means, with respect to any calendar quarter and
with respect to any Product, the aggregate amount of Net Outside Sales of such
Product during the 12-month period ending on the last calendar day of such
calendar quarter.

 



--------------------------------------------------------------------------------



 



     “Applicable Law” means, with respect to any Person, any domestic or
foreign, federal, state or local statute, treaty, law, ordinance, rule,
regulation, administrative interpretation, order, writ, injunction, judicial
decision, decree or other requirement of any Governmental Authority applicable
to such Person or any of such Person’s respective properties, assets, officers,
directors, employees, consultants or agents (in connection with such officers’,
directors’, employees’, consultants’ or agents’ activities on behalf of such
Person).
     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York, Miami, Florida or Cincinnati, Ohio
are authorized or required by law to close.
     “Code of Federal Regulations,” or “C.F.R.” means the codification of the
general and permanent rules published in the Federal Register by the Executive
department and agencies of the United States federal government. Title 21 of the
C.F.R. contains the regulations promulgated by the FDA pursuant to the FDC Act.
     “Competing Product” means a product in the Field marketed by a Third Party.
Notwithstanding the foregoing, *** is not a Competing Product.
     “Commercially Reasonable Efforts” means, with respect to the development
and commercialization of any product, efforts and resources commonly used in the
research-based pharmaceutical industry for a pharmaceutical compound or product
at a similar stage of research, development or commercialization, and having
similar market potential, as such product. Commercially Reasonable Efforts shall
be determined by taking into account all relevant factors, including the
characteristics of the compound or product, the technical risk and stage of
research, development, or commercialization of the compound or product, the
cost-effectiveness of efforts or resources applied towards such compound or
product while optimizing corporate long term profitability, the existence of
alternative compounds or products that may be developed by a party, the
competitiveness of alternative Third Party compounds or products, the
proprietary position of the compound or product, the regulatory and business
environment, the likelihood of product reimbursement, and the potential for
product liability exposure. Commercially Reasonable Efforts shall be determined
on a compound, product, indication, and market basis, and it is anticipated that
the level of efforts and resources will change over time reflecting changes in
the status of the compound, product, indication, or the market involved.
     “Confidential Information” means all secret, confidential or proprietary
data, know-how and related information, including (i) all INDs, NDAs, Regulatory
Applications, Regulatory and Clinical Materials and related filings,
applications and data, the content of any unpublished patent applications,
operating methods and procedures, marketing, manufacturing, distribution and
sales methods and systems, sales figures, pricing policies and price lists and
other business information, (ii) all information disclosed or accessed by the
parties pursuant to the provisions of the Confidentiality Agreement, this
Agreement or the other Transaction Documents, (iii) information learned,
observed or otherwise acquired through site visits and discussions between Noven
and P&GP at each other’s facilities, including plant size, crew shifts, number
of lines, product shipments, lab procedures, new product development testing and
manufacturing processes and (iv) the terms and conditions of this Agreement and
the other Transaction Documents.

-2-



--------------------------------------------------------------------------------



 



     “Confidentiality Agreement” means the Confidentiality Agreement dated as of
December 12, 2002, between Noven and P&GP.
     “Contemplated Transactions” means the transactions contemplated by the
Transaction Documents.
     “Damages” means all liabilities, demands, obligations, assessments,
judgments, levies, losses, fines, penalties, damages (including compensatory
damages), costs and expenses, including reasonable attorneys’, accountants’,
investigators’, and experts’ fees and expenses, reasonably sustained or incurred
in connection with the defense or investigation of any Proceedings (including
any Proceedings to establish insurance coverage).
     “FDA” means the United States Food and Drug Administration and any
successor agency thereto.
     “FDC Act” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et seq., as amended, and the regulations promulgated thereunder, as
amended from time to time.
     “Field” means (i) transdermal patches that contain testosterone (or
androgen derivatives of testosterone or androgens that convert to testosterone
in the body) as the single active ingredient, and (ii) transdermal patches that
contain ***.
     “GAAP” means, as of any time of determination, accounting principles
generally accepted in the United States, as in effect at such time.
     “GCP” means (i) the Good Clinical Practices as that term is defined in 21
C.F.R. Parts 50, 54, 56, and 312 as amended from time to time, and applicable
guidance documents, and (ii) good clinical practices as required by applicable
regulations of any Regulatory Authority.
     “GLP” means (i) the Good Laboratory Practices as that term is defined in 21
C.F.R. Part 58, as amended from time to time, and applicable guidance documents,
and (ii) good laboratory practices as required by applicable regulations of any
Regulatory Authority.
     “GMP” means (i) the current Good Manufacturing Practices as that term is
defined in 21 C.F.R. Parts 210 and 211, as amended from time to time, and
applicable guidance documents, and (ii) good manufacturing practices as required
by applicable regulations of any Regulatory Authority.
     “Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization (including
any national or international securities exchange), commission, tribunal or
organization or any regulatory, administrative or other agency, or any political
or other subdivision, department or branch of any of the foregoing.

-3-



--------------------------------------------------------------------------------



 



     “IND” means an Investigational New Drug Application, as defined in 21
C.F.R. § 312.3(b), filed by a Person with the FDA to obtain authorization to
develop, test and perform clinical trials of a product, together with any
amendments, correspondence or supplements thereto and incorporated therein.
     “Intellectual Property” means (i) all patents, copyrights, technology,
know-how, trade secrets, inventions (including inventions conceived prior to the
Effective Date but not documented as of the Effective Date), proprietary data,
research and development data and computer software programs, (ii) all
trademarks, trade names, service marks and service names, (iii) all
registrations, applications, recordings and common-law rights relating thereto,
all rights to sue at law or in equity for any infringement or other impairment
thereto, including the right to receive all proceeds and damages therefrom, and
all rights to obtain renewals, continuations, divisions or other extensions of
legal protections pertaining thereto, and (iv) all other United States, state
and foreign intellectual property.
     ***.
     “Launch” means the initial commercial sale by P&GP or any Related Party of
any of the Products.
     “Lien” means, with respect to any asset, any mortgage, lien, claim, pledge,
charge, security interest or other encumbrance of any kind in respect of such
asset.
     “NDA” means a New Drug Application, as defined in 21 C.F.R. § 314, filed by
a Person with the FDA to obtain FDA approval of a new drug or therapy, as the
context indicates, together with any amendments, correspondence or supplements
thereto and incorporated therein.
     “Net Outside Sales” means, for any period of determination and for any
Product, the gross invoice price of such Product sold by P&GP (or any Related
Parties, successors, assignees, delegatees or partners of P&GP) to the first
Third Party after deducting, if not previously deducted, from the amount
invoiced or received, the following, provided such deductions shall be incurred
reasonably for the benefit of such Product:
          (a) trade and quantity discounts including early pay cash discounts,
to the extent actually allowed;
          (b) amounts actually repaid or credited by reasons of defects,
recalls, returns, rebates and allowances of goods or because of retroactive or
temporary price reductions (that are not reflected in the invoice price)
specifically identifiable to the Product;
          (c) rebates and administrative fees actually paid to medical
healthcare organizations in line with approved contract terms;

-4-



--------------------------------------------------------------------------------



 



          (d) rebates actually paid resulting from government (or agency
thereof) mandated rebate programs or chargeback programs;
          (e) rebates or service fees actually paid to wholesalers for inventory
management programs or distribution management agreements;
          (f) discounts actually allowed pursuant to indigent patient programs
and patient discount programs to include coupons and vouchers to the extent
included in Net Outside Sales;
          (g) sales or excise taxes, custom duties, and other governmental
charges, to the extent separately stated on the applicable invoice; and
          (h) amounts repaid or credited for uncollectible amounts on previously
sold Product;
all as determined in accordance with P&GP’s usual and customary accounting
methods, which shall be in accordance with GAAP, reasonably and consistently
applied.
     “Noven Patents” means all patents and patent applications listed in
Exhibit A, and any reissues, confirmations, renewals, extensions, counterparts,
divisions, continuations, continuations-in-part or patents-of-addition of the
patents or patent applications listed in Exhibit A, but only to the extent
covering the Products in the Field in the Territory; provided, that the term
“Noven Patents” shall not include any of Noven’s future patents (except to the
extent such patents are issued in respect of a patent application described in
Exhibit A) or patent applications unless (i) such patents cover the T-Patch
and/or the ***, in which case Exhibit A will be updated to include such patents,
or (ii) Noven and P&GP reach agreement pursuant to Section 5.01, in which case
the provisions of Section 5.01 shall apply.
     *** means the transdermal patch drug delivery system to be developed by
Noven ***. For purposes of clarification, the *** shall constitute an Additional
Product under Section 5.01.
     “Paragraph IV Certification” means the filing of a certification by a
Person under 21 U.S.C. § 355(b)(2)(A)(iv) or 21 U.S.C. § 355(j)(2)(A)(vii)(IV),
as amended from time to time, but only to the extent such filing implicates the
Noven Patents.
     “Permitted Liens” means any of the following: (i) statutory Liens or
landlords’, carriers’, warehousemen’s, mechanics’, suppliers’, materialmen’s, or
other like Liens arising in the ordinary course of business with respect to
amounts not yet overdue for a period of 60 calendar days or amounts being
contested in good faith by appropriate Proceedings; (ii) rights and licenses
granted to others in any Intellectual Property as of the Effective Date;
(iii) Liens that have not had, and could not reasonably be expected to have, a
material adverse effect on Noven; and (iv) Liens disclosed in this Agreement or
in the other Transaction Documents.

-5-



--------------------------------------------------------------------------------



 



     “Person” means an individual, a corporation, a general partnership, a
limited partnership, a limited liability company, a limited liability
partnership, an association, a trust or any other entity or organization,
including a Governmental Authority.
     “Proceedings” means governmental, judicial, administrative or adversarial
proceedings (public or private), litigation, suits, arbitration, disputes,
claims, causes of action or investigations.
     “Products” means, collectively and subject to the provisions of
Section 5.01, (i) the *** and (ii) the T-Patch. For the avoidance of doubt,
“Products” does not include ***.
     “Quarterly Net Outside Sales” means, with respect to any calendar quarter,
the aggregate amount of Net Outside Sales of Products during the three-month
period ending on the last day of such calendar quarter. Calendar quarters are
the three-month periods ending on March 31, June 30, September 30 and
December 31.
     “Regulatory and Clinical Materials” means all documents, supporting
materials and other materials relating to the Regulatory Applications, any
Regulatory Approval or other matter required to be submitted to any Regulatory
Authority in relation to the Products, including the INDs and the NDAs for the
Products and documents, supporting materials and other materials relating to any
drug master file, investigators’ brochures, clinical studies, pre-clinical
studies, safety data, adverse event reports, questionnaires, consultants
reports, correspondence (including correspondence with any Regulatory
Authority), batch reports, protocols, specifications, quality assurance, quality
control, customer queries and any responses thereto, and any compilation or
evaluations thereof, and question and answer scripts.
     “Regulatory Applications” means the applications submitted by P&GP or its
Related Parties to Regulatory Authorities seeking authorization or approval for
the development, manufacture, testing, storage, transport, marketing,
advertisement, promotion, sale, use, distribution or other disposal of the
Products in all or any portion of the Territory, including the INDs and the NDAs
for the Products.
     “Regulatory Approval” means, as to each Product, (i) with respect to the
United States, the issuance of an approval letter (as defined in 21 C.F.R. §
314.3(b)) by the FDA pursuant to 21 U.S.C. § 355(c) and 21 C.F.R. § 314.105
approving the NDA for such Product and approving the Product for manufacturing,
marketing, sale, distribution and use in the United States, irrespective of any
postmarketing study commitments related to such Product, and (ii) with respect
to any territory outside of the United States, the comparable issuance of
approval by a Regulatory Authority for the manufacturing, marketing, sale,
distribution and use of such Product in such territory.
     “Regulatory Authority” means a Governmental Authority that has the
authority over the manufacture, use, storage, import, export, clinical testing,
transport, marketing, sale or distribution of any of the Products in all or any
portion of the Territory, including the FDA and any counterparts to the FDA in
territories outside of the United States.

-6-



--------------------------------------------------------------------------------



 



     “Related Parties” means P&GP’s Affiliates and Permitted Sublicensees. For
purposes of clarification, it is acknowledged and agreed that the term “Related
Parties” does not include distributors.
     “Securities Laws” means the United States Securities Act of 1933, as
amended, the United States Securities Exchange Act of 1934, as amended, and any
other similar law or regulation of a Governmental Authority, or any successor to
any such laws or regulations, together with any rules, regulations or listing
standards or agreements of any national or international securities exchange.
     “Technology” means any and all data, information, technology, know-how,
processes, methods, skills, trade secrets, developments, discoveries and
inventions (which are not the subject of patents or patent applications), in
each case owned or controlled by Noven, to the extent but only to the extent
covering the Products. Notwithstanding the foregoing, Technology shall not
include data, information, technology, know-how, processes, methods, skills,
trade secrets, developments, discoveries or inventions, in each case covering
the manufacture of the Products or specifications, processes or procedures for
the manufacture of the Product, except to the extent required to obtain
Regulatory Approval for the Products.
     “Territory” means worldwide.
     “T-Patch” means the transdermal patch drug delivery system developed by
Noven ***, and shall include any minor improvements or modifications to such
product that do not require additional development work (provided that clinical
trials of the T-Patch and clinical work related to the T-Patch performed by P&GP
shall not be considered additional development work for purposes of the
foregoing phrase). For purposes of clarification, the term “T-Patch” shall not
include any product that may constitute an Additional Product under
Section 5.01.
     *** means the transdermal patch drug delivery system to be developed by
Noven ***. For purposes of clarification, the term *** shall not include any
product that may constitute an Additional Product under Section 5.01.
     “Third Party” means any Person other than the parties hereto and their
respective Affiliates and, in the case of P&GP, any Related Party.
     “Transaction Documents” means this Agreement, the Manufacturing and Supply
Agreement, any agreements or documents prepared or executed pursuant to the
transactions contemplated by such agreements, any exhibits or attachments to any
of the foregoing and any other written agreement signed by Noven and P&GP that
is expressly identified as a Transaction Document, as any of the foregoing may
be amended, supplemented or otherwise modified from time to time.
     “United States” means the United States of America and its territories and
possessions.
     *** means *** and its parent corporation, ***, together with their
respective Affiliates.

-7-



--------------------------------------------------------------------------------



 



     Section 1.02. Other Definitions. Each of the following terms is defined in
the section of this Agreement referenced opposite such term.

          Term   Section  
Acquired Business
  5.03(c)
Additional Product
  5.01(b)
Agreement
  Preamble
Award
  4.01(f)
Competing Business
  5.03(a)
Contribution Margin
  4.01(f)(iv)
Development Agreement
  Recitals
Disclosing Party
  7.01
Dollar Purchase Rate
  6.05(c)
Effective Date
  Preamble
Feasibility Study
  2.04
First Sales Threshold
  6.01(a)
Indemnified Party
  9.01(c)
Indemnifying Party
  9.01(c)
Joint Development
  2.08
Manufacturing and Supply Agreement
  Recitals
Milestone Payments
  6.04
Milestones
  6.04
Noven
  Preamble
Noven Additional Product
  5.01(a)
Noven Compensatory Damages
  4.01(f)(iii)
Noven Indemnitees
  9.01(a)
Other Damages
  4.01(f)(v)
P&GP
  Preamble
P&GP Additional Product
  5.01(b)
P&GP Compensatory Damages
  4.01(f)(iv)
P&GP Indemnitees
  9.01(b)
Patent Expiration
  6.03
Permitted Sublicensee
  3.04(a)
Project
  2.01
Receiving Party
  7.01
Royalties
  6.01
Royalty Rate
  6.01
Second Sales Threshold
  6.01(b)
Settlement
  4.01(b)
Third Party Infringement Suit
  4.02
Third Sales Threshold
  6.01(c)
***
  8.02(i)
***
  8.02(i)
***
  8.02(i)

-8-



--------------------------------------------------------------------------------



 



ARTICLE II
DEVELOPMENT
     Section 2.01. Development Agreement. Noven and P&GP are parties to the
Development Agreement, pursuant to which Noven and P&GP agreed to develop the
T-Patch and the ***. It is acknowledged and agreed that as of the Effective
Date, the development of the T-Patch pursuant to the Development Agreement has
been completed in full, and all obligations of the parties under the Development
Agreement with respect to development of the T-Patch have been fulfilled. The
Development Agreement is hereby superseded and replaced in its entirety by this
Agreement, and from and after the Effective Date the terms pursuant to which
Noven and P&GP shall develop the *** (the “Project”) shall be as set forth in
this Agreement.
     Section 2.02. Development Plan for ***. The parties shall use good faith
efforts to agree to a development plan for the development of the *** upon
delivery by P&GP of written notice to Noven of P&GP’s desire to commence
development of the ***. The parties shall negotiate in good faith to develop
target specifications for the development of the *** in connection with the
development of the development plan for the ***. Each of Noven and P&GP shall
perform the development activities contemplated herein in accordance with the
applicable development plan and target specifications.
     Section 2.03. Consideration Related to Development of ***. In consideration
of the work performed by Noven in connection with the Project from and after the
Effective Date, P&GP shall pay and deliver to Noven the following one-time
payments in immediately available funds within 45 calendar days after the
achievement of the specified development milestones with respect to the ***:
     (a) *** upon Noven’s manufacture, testing, release and shipment of pilot
plant batches (not to exceed a total of 20 kg) of clinical supplies of the ***
for bioavailability and for stability studies that meet target quantities and
mutually agreed-upon release specifications;
     (b) *** upon Noven’s manufacture, testing, release and shipment of three
*** batches (in addition to the batches contemplated in clause (i)) of the ***
that meet target quantities and mutually agreed-upon release specifications for
International Conference on Harmonization stability studies, a ***, human
cumulative irritation and sensitization studies and ***/wear studies involving
the ***; and
     (c) *** upon the earlier of (A) successful completion by P&GP of a ***
trial involving the ***, which shall be defined as showing *** and the ***,
based on pre-agreed measures, or (B) the filing of an NDA for the ***.
It is acknowledged and agreed that the payments contemplated in Sections 2.03(a)
and 2.03(b) are not contingent upon the success of the events described in
Section 2.03(c) or the success of the Project in any respect.

-9-



--------------------------------------------------------------------------------



 



     Section 2.04. Feasibility Study for ***. Noven shall use Commercially
Reasonable Efforts to conduct, within six months of the execution of the
Manufacturing and Supply Agreement, an in vitro skin flux study to demonstrate
the feasibility of the *** (the “Feasibility Study”). Upon completion of the
Feasibility Study, if the parties determine that it is feasible to proceed with
the development of the ***, the parties shall cooperate in good faith to agree
upon the target product profile of the ***, including dosage strength and patch
size, taking into account the results of such Feasibility Study. A payment of
*** from P&GP to Noven in consideration for Noven’s performance of such
Feasibility Study shall be due by P&GP on the Effective Date and shall be
payable by P&GP in immediately available funds within three Business Days of the
Effective Date. Such *** payment to be made by P&GP is not contingent upon the
success of the Feasibility Study in any respect, and no portion of such payment
shall be reimbursable to P&GP in any manner or credited against any other
payments contemplated by this Agreement, whether or not the Feasibility Study is
successful.
     Section 2.05. Clinical Supply of T-Patch. Noven shall provide clinical
supplies of the T-Patch for use by P&GP in any clinical studies with respect to
the T-Patch that P&GP wishes to conduct. Such clinical supplies shall be
supplied pursuant to, and in accordance with the terms and conditions of, the
Manufacturing and Supply Agreement; provided that the price for such clinical
supplies shall be *** of the T-Patch if stability testing is required, and if
stability testing is not required, the parties will discuss a lower price for
such clinical supplies to reflect a reduction of the cost of stability testing.
     Section 2.06. Quality and Clinical Development. Each of Noven and P&GP
shall conduct all tests, studies and other development and manufacturing
activities in connection with the Project in a good scientific manner and in
compliance in all material respects with all requirements of Applicable Laws,
codes, rules, regulations and permits, including GMP, GLP and GCP. Each of Noven
and P&GP shall comply in all material respects (including obtaining all
necessary licenses, consents and permits) with the requirements of all
Applicable Laws of any Governmental Authority in procurement, handling and
disposal of the compounds and products to be studied in connection with the
Project.
     Section 2.07. Monthly Reports. Noven shall provide written monthly reports
to P&GP summarizing the results of Noven’s work completed to date in connection
with the Project, together with interim and final reports as outlined in
Exhibit B. Each such report shall provide information concerning studies
performed by Noven, the methodologies employed and the results obtained, raw
material specifications and product specifications. All reports that Noven
provides in hard copy will also be provided in electronic format. Noven shall
disclose to P&GP, upon request by P&GP, information with respect to materials,
components, composition or construction of the transdermal system developed and
investigated or tested by Noven, for the sole purpose of P&GP’s performance of
toxicology assessments or product development assessments or for purposes of
regulatory review. All data and information supplied by Noven to P&GP in
connection with any development plan or the Project shall constitute
Confidential Information of Noven for purposes of Section 7.01.

-10-



--------------------------------------------------------------------------------



 



     Section 2.08. Joint Developments. If Noven and P&GP shall, either directly
or indirectly through their respective Affiliates, successors, assigns,
sublicensees, delegatees, partners, employees, agents or consultants, jointly
make or conceive any inventions or discoveries in the course of any development
work performed pursuant to this Agreement to which, under United States patent
law, both parties would be deemed inventors (a “Joint Development”), each of
Noven and P&GP shall have joint ownership of any Intellectual Property
associated with each such Joint Development and any patent applications, patents
or similar registrations obtained thereon. Without limiting the generality of
the foregoing, it is acknowledged and agreed that in no event shall the T-Patch
or any Noven Patent be considered for any purpose a Joint Development hereunder.
Subject to the terms of this Agreement, each of Noven and P&GP shall have full
rights of ownership and use of each such Joint Development.
ARTICLE III
LICENSE
     Section 3.01. License Grant. Except as otherwise provided herein and
subject to the terms and conditions of this Agreement, with effect from the
Effective Date, Noven hereby grants to P&GP an exclusive license in the
Territory, and, subject to the restrictions and limitations of Section 3.04, the
right to grant sublicenses, to rights under:
          (a) the Noven Patents and Technology; and
          (b) Noven’s rights in any Joint Developments in the Field;
in each case to develop, use, make, have made, sell or otherwise dispose of the
Products in the Field; provided, however, that notwithstanding the foregoing,
P&GP shall not have the right (x) to make or have made the Products other than
as expressly contemplated by or provided in the Manufacturing and Supply
Agreement, or (y) to modify in any way the structure or composition of the
Products, without the prior written consent of Noven, such consent not to be
unreasonably withheld.
     Section 3.02. Limitations on License Granted Under Section 3.01.
          (a) Noven’s Rights. Noven shall retain all rights not expressly
granted to P&GP under this Agreement, including all rights outside of the Field
with respect in each case to the Noven Patents, the Technology and Noven’s
rights in any Joint Developments. In addition to the foregoing, and
notwithstanding Section 3.01, nothing in this Agreement shall limit in any way
Noven’s rights:
          (i) to make or have made the Products under the terms and conditions
of the Manufacturing and Supply Agreement;

-11-



--------------------------------------------------------------------------------



 



     (ii) to develop, use, make or have made the Products, or to authorize
another Person to develop, use, make or have made the Products, for the purpose
of conducting research of improved transdermal drug delivery products in the
Field;
     (iii) to develop, use, make, have made, promote, sell or otherwise dispose
of transdermal drug delivery products that either (A) ***; or (B) ***;
     (iv) to develop, use, make, have made, promote, sell or otherwise dispose
of transdermal drug delivery products indicated only for use by men (provided
that Noven will not run studies of such products in women, and will not in any
way market such products for use by women or encourage the use of such products
by women) that either (A) ***, or (B) ***; or
     (v) subject to Section 5.01 and Section 5.03, to develop, use, make, have
made, promote, sell or otherwise dispose of any product other than the Products
or ***, whether on its own, together with another Person or through a license or
other grant of rights to another Person.
          (b) Applicable Law. P&GP shall not be entitled to exercise the rights
granted to it under Section 3.01 unless such rights are exercised in accordance
with all Applicable Laws.
     Section 3.03. Quality Control. P&GP and its Related Parties shall only
develop, use, make, have made, market, promote, sell, distribute or otherwise
dispose of the Products and all materials used in connection with the Products,
including any labeling, packaging and advertising, in accordance with all
Applicable Laws. Noven shall be similarly obligated to act in accordance with
all Applicable Laws in the performance of its obligations under this Agreement
and its use of Product as permitted in Section 3.02.
     Section 3.04. Sublicense.
          (a) P&GP shall have the right to sublicense the rights granted by
Noven under Section 3.01 in any territory throughout the world if, and only if,
P&GP obtains Noven’s prior written consent, which consent shall not be
unreasonably withheld or delayed (any such sublicensee approved by Noven, a
“Permitted Sublicensee”).
          (b) In the event Noven shall consent to any sublicense by P&GP
pursuant to Section 3.04(a), (i) the applicable Permitted Sublicensee shall be
obligated in writing to the covenants and agreements (to the extent applicable
to such Permitted Sublicensee) of, and the restrictions and limitations imposed
upon, P&GP hereunder, including the representations and warranties set forth in
Sections 8.02(a), (b), (c), (d), (f), (g), (h) and (j) of this Agreement,
(ii) no such sublicense shall relieve P&GP of any of its obligations or
liabilities under this Agreement, and (iii) P&GP shall be responsible for, and
liable to Noven in respect of, any action or inaction taken by any such
Permitted Sublicensee to the same extent that P&GP would have been responsible
or liable to Noven had P&GP taken or failed to take such action, and P&GP shall
be responsible for the payment of Royalties based upon any and all sales of
Products by such

-12-



--------------------------------------------------------------------------------



 



sublicensee in accordance with Article VI. Noven shall be an express third party
beneficiary to any agreement between P&GP and each Permitted Sublicensee that
sublicenses any of the rights or licenses granted to P&GP hereunder. No
Permitted Sublicensee shall have any right to further sublicense, assign or
otherwise transfer any rights granted to such Permitted Sublicensee hereunder,
and upon the termination of this Agreement for any reason, all sublicenses
granted hereunder shall terminate and all rights granted under this Agreement to
any Permitted Sublicensee shall revert immediately to Noven.
     Section 3.05. Co-Promotion Partner. Subject to and without limiting the
provisions of Section 3.04, P&GP shall have the right to enroll one or more
co-promotion partners in the Territory upon written notice to Noven. P&GP shall
(i) ensure that its co-promotion partner(s) comply with the covenants and
agreements of P&GP hereunder, and (ii) promptly upon entering into a
co-promotion arrangement with a co-promotion partner for the marketing or sale
of any of the Products, notify Noven in writing that it has entered into a
co-promotion arrangement and identify the co-promotion partner, the term of the
arrangement and the Products and territories covered by such arrangement. No
enrollment of a co-promotion partner shall relieve P&GP of any of its
obligations or liabilities under this Agreement, and P&GP shall be responsible
for, and liable to Noven in respect of, any action or inaction taken by any of
its co-promotion partners to the same extent that P&GP would have been
responsible or liable to Noven had P&GP taken or failed to take such action. To
the extent any sales of Products shall be attributed or allocated to any such
co-promotion partner, P&GP shall be responsible for the payment of Royalties
based upon such sales in accordance with Article VI, and will ensure that Noven
has the audit rights set forth in Section 6.05(e) with respect to its
co-promotion partners. Except as otherwise provided in the Manufacturing and
Supply Agreement, Noven shall have no obligation to supply the Products to any
co-promotion partner of P&GP pursuant to this Section 3.05. Notwithstanding the
provisions of this Section 3.05, no such co-promotion partner shall have any
rights to or under any of the licenses granted to P&GP pursuant to this
Article III, whether as a sublicensee or otherwise, unless such co-promotion
partner shall also have been approved as a Permitted Sublicensee in accordance
with Section 3.04(a). Should P&GP consider a co-promotion partner, P&G shall
reasonably consider enrolling Noven as a co-promotion partner. In connection
with such consideration, if requested by P&GP, Noven shall provide a reasonable
demonstration of its capabilities as a co-promotion partner.
ARTICLE IV
INTELLECTUAL PROPERTY MATTERS
     Section 4.01. Infringement or Other Actions Regarding the Technology.
          (a) If, at any time on or after the Effective Date, either party shall
become aware of any infringement or threatened infringement of the Technology,
or any unfair competition by any Third Party, in connection with a Competing
Product, then the party having such knowledge shall give prompt notice thereof
to the other party, which notice shall include the identity of the Third Party
and any evidence that the notifying party has relating to such matters.

-13-



--------------------------------------------------------------------------------



 



          (b) Following any notification under Section 4.01(a), Noven shall have
the right but not the obligation (and P&GP shall not have the right) to take
such action as Noven deems necessary or appropriate to protect and enforce the
Noven Patents in the Territory against the Competing Products, including
initiating an appropriate Proceeding or threatening to initiate an appropriate
Proceeding to prevent or eliminate the infringement of the Noven Patents with
regard to the Competing Products and defending any counterclaims arising out of
such Proceeding, and P&GP agrees to provide Noven with all reasonable assistance
and information required by Noven in connection with such Proceeding or
threatened Proceeding, all at Noven’s cost and expense. In connection with the
foregoing, P&GP may retain its own independent counsel to participate with Noven
in any such Proceeding or threatened Proceeding; provided, that the costs and
expenses of such counsel shall be paid by P&GP. No settlement, agreement,
consent judgment or other voluntary final disposition (“Settlement”) of a
Proceeding or threatened Proceeding under this Section 4.01(b) may be entered
into, in whole or in part, by Noven without the consent of P&GP, which consent
shall not be unreasonably withheld or delayed.
          (c) In the event that Noven shall not take any action under
Section 4.01(b) within 60 calendar days after the notice contemplated by
Section 4.01(a) is given, or if Noven shall provide written notice to P&GP prior
to the expiration of such 60-calendar day period that it will not take any
action under Section 4.01(b), then P&GP shall have the right but not the
obligation (and Noven shall not have the right) to take such action as P&GP
deems necessary or appropriate to protect and enforce the Noven Patents in the
Territory against the Competing Products, including initiating an appropriate
Proceeding or threatening to initiate an appropriate Proceeding to prevent or
eliminate the infringement of the Noven Patents with regard to the Competing
Products and defending any counterclaim arising out of such Proceeding, and
Noven agrees to provide P&GP with all reasonable assistance and information
required by P&GP in connection with such Proceeding or threatened Proceeding,
all at P&GP’s cost and expense. In connection with the foregoing, Noven may
retain its own independent counsel to participate with P&GP in any such
Proceeding or threatened Proceeding; provided, that the costs and expenses of
such counsel shall be paid by Noven. In connection with any action taken by P&GP
under this Section 4.01(c), P&GP shall give due consideration to Noven’s views
with respect to the necessity or desirability of taking such action. In deciding
whether to initiate any Proceeding to prevent or eliminate infringement of the
Noven Patents, P&GP shall give careful consideration to how the Proceeding may
impact any related Proceedings involving the Noven Patents or affect the full
scope, including the unlicensed scope, of the Noven Patents, to what extent the
allegedly infringing article reads on the claims of any Noven Patent, the
identity of the alleged infringers and the extent of the alleged infringement.
No Settlement of a Proceeding or threatened Proceeding under this
Section 4.01(c) may be entered into, in whole or in part, by P&GP without the
consent of Noven. In the event that Noven elects not to consent to any such
Settlement, Noven shall assume the prosecution of the claims and the defense of
the Noven Patents from P&GP and, to the extent it is determined that Noven’s
withholding of its consent to the Settlement was unreasonable, Noven shall
indemnify P&GP for any further liability, claims or Proceedings related thereto
or arising therefrom to the extent any damages, liabilities, costs and expenses
of P&GP are in excess of any amounts P&GP otherwise would have been responsible
for under the terms and conditions of the proposed Settlement.

-14-



--------------------------------------------------------------------------------



 



          (d) In the event that Noven declines to take action under
Section 4.01(b) and P&GP fails to take action under 4.01(c) within 30 calendar
days after the earlier of (i) P&GP’s receipt of written notice from Noven that
Noven will not take any action under Section 4.01(b) or (ii) the expiration of
the 60-calendar day period contemplated in Section 4.01(c), or if P&GP shall
provide written notice to Noven prior to the expiration of such 30-calendar day
period that it will not take any action under Section 4.01(c), then Noven shall
once again have the right (and P&GP shall not have the right) to take action and
seek cooperation from P&GP under the terms and conditions set forth in
Section 4.01(b) notwithstanding its prior election not to take any such action.
          (e) Without limiting the provisions of Sections 4.01(b), 4.01(c) and
4.01(d), in the event that Noven or P&GP becomes aware of a Paragraph IV
Certification, it shall promptly notify the other party. Following any
notification of a Paragraph IV Certification under this Section 4.01(e), Noven
shall have the right to take any action it deems necessary or appropriate to
protect and enforce the Noven Patents or any rights of Noven therein; provided,
that in the event Noven fails to notify P&GP in writing of its intention to
commence a Proceeding against the Person filing the Paragraph IV Certification
within five Business Days of the notice of such Paragraph IV Certification
delivered under this Section 4.01(e), P&GP may request that Noven take such
steps as may be necessary and reasonable to protect and enforce the rights
granted to P&GP under this Agreement. Notwithstanding the provisions of
Sections 4.01(b) and 4.01(c), in the event Noven takes action upon P&GP’s
request, P&GP shall pay for or reimburse Noven for any costs and expenses
incurred or borne by Noven in connection therewith.
          (f) All amounts awarded as damages, profits or otherwise (an “Award”)
in connection with any action specified in Section 4.01(b) or 4.01(d) taken by
Noven shall be paid to and be allocated between Noven and P&GP in accordance
with this Section 4.01(f).
     (i) First, all reasonable, actual out-of-pocket costs and expenses incurred
by Noven shall be deducted from the aggregate amount of the Award (without
regard to whether such Award shall be payable to Noven, P&GP or both) and
retained by Noven or paid to Noven by P&GP, as the case may be, prior to any
other payment or allocation of such Award in accordance with this
Section 4.01(f).
     (ii) Next, after satisfaction of Noven’s costs and expenses in accordance
with Section 4.01(f)(i), all reasonable, actual out-of-pocket costs and expenses
incurred by P&GP in connection with retaining its own independent counsel to
participate with Noven in any action specified in Section 4.01(b) or 4.01(d)
taken by Noven shall be retained by P&GP or paid to P&GP by Noven, as the case
may be.
     (iii) Next, after satisfaction of Noven’s costs and expenses in accordance
with Section 4.01(f)(i) and P&GP’s costs and expenses in accordance with
Section 4.01(f)(ii), to the extent any portion of the Award is compensatory in
nature to Noven (“Noven Compensatory Damages”), such portion shall be retained
by Noven or paid to Noven by P&GP, as the case may be, and shall become the sole
property of Noven.

-15-



--------------------------------------------------------------------------------



 



     (iv) Next, after the allocations contemplated by Sections 4.01(f)(i),
4.01(f)(ii) and 4.01(f)(iii), to the extent any portion of the Award is
compensatory in nature to P&GP (“P&GP Compensatory Damages”), such portion shall
be retained by P&GP or paid to P&GP by Noven, as the case may be, and shall
become the sole property of P&GP; provided, that in the event Noven has not
already been compensated for lost royalties and lost profit margin on the sale
of Product through the payment of Noven Compensatory Damages, Noven shall be
entitled to deduct and retain from such P&GP Compensatory Damages, or P&GP shall
pay to Noven, as the case may be, an amount equal to 6% multiplied by the Net
Outside Sales associated with such P&GP Compensatory Damages, which Net Outside
Sales shall be determined as follows: (A) if the amount of lost revenues upon
which the P&GP Compensatory Damages are based shall be determined or agreed,
whether by judgment, settlement or other resolution of the applicable action,
then such lost revenues amount shall constitute Net Outside Sales for purposes
of this Section 4.01(f)(iv); and (B) if the amount of lost revenues upon which
the P&GP Compensatory Damages are based shall not be determined or agreed in
connection with the action, then an amount determined by dividing (1) the amount
of the P&GP Compensatory Damages by (2) P&GP’s Contribution Margin on the sale
of Products for the 12-month period ending as of the end of the calendar quarter
preceding the commencement of the action giving rise to the Award, shall
constitute Net Outside Sales for purposes of this Section 4.01(f)(iv). For
purposes of this Article IV, the term “Contribution Margin” shall mean, for any
12-month period, a percentage computed as (x) (I) the Net Outside Sales of the
Products by P&GP (and any Related Parties, successors, assignees, delegatees or
partners of P&GP) during such period, minus (II) cost of goods sold, fully
allocated overhead and direct marketing and selling expenses incurred by P&GP in
connection the Products during such period, divided by (y) the Net Outside Sales
of the Products by P&GP (and any Related Parties, successors, assignees,
delegatees or partners of P&GP) during such period.
     (v) Next, after the allocations contemplated by Sections 4.01(f)(i),
4.01(f)(ii), 4.01(f)(iii) and 4.01(f)(iv), to the extent any portion of the
Award constitutes damages other than Noven Compensatory Damages and P&GP
Compensatory Damages, including punitive and exemplary damages (“Other
Damages”), such Other Damages shall be shared equally between Noven and P&GP.
          (g) All Awards in connection with any actions specified in
Section 4.01(c) taken by P&GP but assumed by Noven in accordance with the last
sentence of Section 4.01(c) shall be paid to and be allocated between Noven and
P&GP in accordance with the provisions of Section 4.01(f), except that (i) all
reasonable, actual out-of-pocket expenses incurred by P&GP in connection with
such action prior to the assumption thereof by Noven shall also be deducted from
the aggregate amount of the Award and retained by P&GP or paid to P&GP by Noven,
as the case may be, together with the payment of Noven’s costs and expenses in
accordance with Section 4.01(f)(i), and (ii) no such allocation shall relieve
Noven of any obligation under Section 4.01(c) to indemnify P&GP for any further
liability, claims or Proceedings related to an action assumed by Noven in
accordance with and subject to the terms of Section 4.01(c).

-16-



--------------------------------------------------------------------------------



 



          (h) Subject to Section 4.01(g), all Awards in connection with any
action specified in Section 4.01(c) taken by P&GP shall be paid to and be
allocated between Noven and P&GP in accordance with this Section 4.01(h).
     (i) First, all reasonable, actual out-of-pocket costs and expenses incurred
by P&GP shall be deducted from the aggregate amount of the Award (without regard
to whether such Award shall be payable to P&GP, Noven or both) and retained by
P&GP or paid to P&GP by Noven, as the case may be, prior to any other payment or
allocation of such Award in accordance with this Section 4.01(h).
     (ii) Next, after satisfaction of P&GP’s costs and expenses in accordance
with Section 4.01(h)(i), all reasonable, actual out-of-pocket costs and expenses
incurred by Noven in connection with retaining its own independent counsel to
participate with P&GP in any action specified in Section 4.01(c) taken by P&GP
shall be retained by Noven or paid to Noven by P&GP, as the case may be.
     (iii) Next, after satisfaction of P&GP’s costs and expenses in accordance
with Section 4.01(h)(i) and Noven’s costs and expenses in accordance with
Section 4.01(h)(ii), to the extent any portion of the Award constitutes P&GP
Compensatory Damages, such portion shall be retained by P&GP or paid to P&GP by
Noven, as the case may be, and shall become the sole property of P&GP; provided,
that Noven shall be entitled to deduct and retain from such P&GP Compensatory
Damages, or P&GP shall pay to Noven, as the case may be, ***.
     (iv) Next, after the allocations contemplated by Sections 4.01(h)(i),
4.01(h)(ii) and 4.01(h)(iii), to the extent any portion of the Award constitutes
Noven Compensatory Damages, such portion shall be retained by Noven or paid to
Noven by P&GP, as the case may be, and shall become the sole property of Noven.
     (v) Next, after the allocations contemplated by Sections 4.01(h)(i),
4.01(h)(ii), 4.01(h)(iii) and 4.01(h)(iv), to the extent any portion of the
Award constitutes Other Damages, such Other Damages shall be shared equally
between Noven and P&GP.
          (i) Notwithstanding the provisions of this Section 4.01, Noven shall
have the right, and P&GP shall not have the right, to take such actions as it
deems appropriate to protect, enforce and defend the Technology in any
circumstance not specifically contemplated by the provisions of Section 4.01(b),
4.01(c), 4.01(d), 4.01(e) or 4.02. In addition to and without limiting the
provisions of Section 4.01(a), the parties agree to notify each other promptly
upon becoming aware of (i) any infringement or threatened infringement of the
Technology or any unfair competition by any third party in connection with any
product other than a Competing Product, and (ii) any Proceeding or threat of any
Proceeding by a third party alleging that any of the Technology (including any
claims asserted in the Noven Patents) are invalid or unenforceable

-17-



--------------------------------------------------------------------------------



 



or otherwise seeking to limit the scope, construction or interpretation of any
of the Technology. P&GP agrees to cooperate with Noven in any reasonable manner
in any action taken by Noven to protect, enforce or defend the Technology under
this Section 4.01(i) at the expense of Noven, if and to the extent reasonably
requested by Noven. All amounts awarded as damages, profits or otherwise in
connection with any action contemplated in this Section 4.01(i) taken by Noven
shall be paid to and become the sole property of Noven; provided, that, subject
to the prior payment of Noven’s reasonable, actual out-of-pocket expenses
incurred in connection with such action, in the event any amounts awarded as
damages, profits or otherwise in connection with any action contemplated in this
Section 4.01(i) constitutes P&GP Compensatory Damages, such P&GP Compensatory
Damages shall be paid to P&GP, and, in the event Noven has not already been
compensated for lost royalties and lost profit margin on the sale of Product
through the payment of Noven Compensatory Damages, P&GP shall pay an amount
based upon the amount of such P&GP Compensatory Damages, calculated in
accordance with the provisions of Section 4.01(f)(iv).
     Section 4.02. Infringement of Third Party Rights.
          (a) If the manufacture, use, sale or offer for sale of any Product
results in any Proceeding by a Third Party alleging patent infringement against
P&GP or Noven (a “Third Party Infringement Suit”), P&GP or Noven, as the case
may be, shall promptly notify the other party in writing of such Proceeding.
P&GP shall have the first right, but not the obligation, to defend any such
Third Party Infringement Suit, at its own expense, using counsel reasonably
acceptable to Noven. P&GP may settle any such Proceeding under such terms as
P&GP deems advisable; provided, however, that no Settlement of any such
Proceeding may be entered into, in whole or in part, by P&GP without the prior
written consent of Noven; and provided further, that if such Proceeding does not
implicate any of the Technology (including the Noven Patents), Noven’s consent
shall not be unreasonably withheld or delayed. In the event that Noven elects
not to consent to any such Settlement, Noven shall assume the defense of the
claims and the Noven Patents from P&GP and, to the extent it is determined that
Noven’s withholding of its consent to the Settlement was unreasonable, Noven
shall indemnify P&GP for any further liability, claims or Proceedings related
thereto or arising therefrom to the extent any damages, liabilities, costs and
expenses of P&GP are in excess of any amounts P&GP otherwise would have been
responsible for under the terms and conditions of the proposed Settlement. P&GP
shall keep Noven reasonably informed of all significant developments in
connection with any such Third Party Infringement Suit and Noven shall cooperate
fully at P&GP’s expense in the defense of the Proceeding. If P&GP chooses not to
defend a Third Party Infringement Suit that implicates the Technology, Noven
shall have the right, but not the obligation, to defend the Third Party
Infringement Suit, at its own expense, using counsel reasonably acceptable to
P&GP. Noven may settle any such Proceeding under such terms that Noven deems
advisable; provided, however, that no Settlement of any such Proceeding may be
entered into, in whole or in part, by Noven without the consent of P&GP, which
consent shall not be unreasonably withheld or delayed. Noven shall keep P&GP
reasonably informed of all significant developments in connection with any such
Third Party Infringement Suit and P&GP shall cooperate fully at its own expense
in the defense of the Third Party Infringement Suit.

-18-



--------------------------------------------------------------------------------



 



          (b) If either P&GP or Noven believes that a license to a Third Party
patent is necessary to develop or commercialize the Technology in any country or
jurisdiction in the Territory, regardless of whether a Proceeding has been
commenced by the Third Party against P&GP or Noven, then the party having such
belief shall advise the other party in writing. Thereafter, P&GP and Noven shall
attempt to agree to a mutually acceptable arrangement under which a license to
the third party patent may be obtained. If the parties cannot reach agreement on
the issue of what constitutes a mutually acceptable arrangement because either
P&GP or Noven does not concur in the belief that the license of the third party
patent is necessary, the parties shall submit the issue to a mutually
acceptable, independent patent counsel who is familiar with and experienced in
the pharmaceutical industry in such country or jurisdiction, who will determine
whether such third party patent license is necessary for the development or
commercialization of the Technology in such country or jurisdiction. In the
event the parties are unable to agree on a mutually acceptable, independent
patent counsel to resolve the dispute, the dispute shall be resolved in
accordance with the dispute resolution provisions of Section 11.02.
          (c) If the independent patent counsel selected in accordance with
Section 4.02(b) or the arbitrator selected in accordance with Section 11.02
determines that the third party patent license is necessary and that the reason
the license is necessary is because the third party patent is directed to a
transdermal patch with claims that overlap rights that Noven claims in and to
the Technology, then (i) Noven shall pay the costs and expenses of the
independent patent counsel or the arbitrator, as the case may be, and (ii) P&GP
and Noven shall negotiate in good faith a mutually acceptable arrangement under
which the third party patent license will be obtained. Thereafter, in the event
such a third party patent license is obtained, the royalties payable thereunder
shall be borne by P&GP and *** of such royalties shall be deducted from the
amount of Royalties that otherwise would have been payable to Noven for the
quarter in which the royalties payable to such third party are incurred;
provided, however, that (x) the payment of such royalties to the third party
shall not affect the methodology of how the Royalties payable to Noven are
calculated, (y) any costs, expenses or royalties associated with obtaining any
or all rights under the third party patent shall be excluded from the
calculation of Net Outside Sales of the Products, and (z) under no circumstances
shall the deduction of *** of such royalties cause a reduction of more *** in
the total amount of Royalties due to Noven for the relevant quarter.
Notwithstanding the foregoing, in the event the third party patent at issue was
owned by or licensed to or for the benefit of *** as of the date of this
Agreement, (I) Noven shall have no obligation to pay the costs and expenses of
the independent patent counsel or the arbitrator, as the case may be, (II) the
payment of any royalties to *** or any successor or assignee of *** in respect
of the patent shall not affect the methodology of how the Royalties payable to
Noven are calculated, (III) any costs, expenses or royalties associated with
obtaining any or all rights under the patent shall be excluded from the
calculation of Net Outside Sales of the Products, and (IV) there shall be no
reduction in the amount of Royalties payable to Noven hereunder as a result of
any costs, expenses or royalties associated with obtaining any or all rights
under the patent.

-19-



--------------------------------------------------------------------------------



 



          (d) If the independent patent counsel selected in accordance with
Section 4.02(b) or the arbitrator selected in accordance with Section 11.02
determines that the third party patent license is not necessary or that the
license is necessary but the reason the license is necessary is not attributable
to any overlap of the rights Noven claims in and to the Technology and claims
under the third party patent, then (i) P&GP shall pay the costs and expenses of
the independent patent counsel or the arbitrator, as the case may be, (ii) any
costs, expenses or royalties associated with obtaining any or all rights under
the third party patent shall be borne by P&GP, (iii) any costs, expenses or
royalties associated with obtaining any or all rights under the third party
patent shall be excluded from the calculation of Net Outside Sales of the
Products, and (iv) there shall not be any reduction in the amount of any
Royalties or other amounts payable to Noven hereunder.
     Section 4.03. Maintenance of Noven Patents. Noven shall pay all necessary
maintenance and related expenses to maintain the Noven Patents in those
jurisdictions within the Territory where the Noven Patents are currently filed
as of the Effective Date. Noven shall, from and after the Effective Date, upon
the request of P&GP, use reasonable commercial efforts to file additional
applications and to take such other reasonable actions necessary to obtain
protection of the Noven Patents. Noven shall pay all necessary maintenance and
related expenses to maintain the Noven Patents in additional jurisdictions
within the Territory in which Noven is receiving revenues under this Agreement
and/or the Manufacturing and Supply Agreement, and P&GP shall pay all necessary
maintenance and related expenses to maintain the Noven Patents in any other
additional jurisdictions in which P&GP has requested that the Noven Patents be
maintained. In the event Noven shall fail to pay any necessary maintenance or
related expense to maintain the Noven Patents, or to file additional
applications or take such other reasonable actions necessary to obtain
protection of the Noven Patents in accordance with this Section 4.03, P&GP shall
have the right to pay any such expenses, file any such applications and/or take
any such actions on Noven’s behalf in order to secure maintenance and protection
of the Noven Patents. Should P&GP take any such actions to maintain and protect
the Noven Patents in a jurisdiction within the Territory with respect to which
Noven is required to pay the necessary maintenance and related expenses under
this Section 4.03, Noven shall promptly reimburse P&GP its reasonable costs
related to any such action upon written request of P&GP; it being understood
that if Noven shall fail promptly to reimburse such reasonable costs upon
written request from P&GP, P&GP shall have the right to reduce Royalty payments
under Section 6.01 hereof by such amount.
     Section 4.04. Other Intellectual Property Rights. Each party hereby
acknowledges and agrees that except as otherwise specifically contemplated in
this Agreement or the Manufacturing and Supply Agreement, (i) P&GP is not
obtaining any rights in or to use any Intellectual Property owned, licensed or
otherwise used by Noven, and Noven is not obtaining any rights in or to use any
Intellectual Property owned, licensed or otherwise used by P&GP, and (ii) P&GP
is not obtaining any rights in or licenses with respect to the name “Noven” or
any derivative thereof and Noven is not obtaining any rights in or licenses with
respect to the name “Procter & Gamble” or any derivative thereof. P&GP further
acknowledges and agrees that P&GP shall not use any trademark, logo or trade
name of Noven or any trademarks, logos or trade names that are confusingly
similar thereto or that are a translation or transliteration thereof into any
language or alphabet and Noven further acknowledges and agrees that Noven shall
not use any trademark, logo or trade name of P&GP or any trademarks, logos or
trade names that are confusingly similar thereto or that are a translation or
transliteration thereof into any language or alphabet, except in connection with
Noven’s manufacture and supply of Products to P&GP in accordance with the
Manufacturing and Supply Agreement.

-20-



--------------------------------------------------------------------------------



 



     Section 4.05. Ownership of Clinical Data. P&GP will own all clinical data
developed in connection with this Agreement.
ARTICLE V
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES
     Section 5.01. Additional Products.
          (a) From and after the Effective Date, if at any time Noven designs or
develops any transdermal patch that (i) is within the Field and (ii) is not the
***, the T-Patch or *** (a “Noven Additional Product”), then P&GP shall have the
exclusive right to commercialize such Noven Additional Product. Noven and P&GP
shall agree to appropriate compensation to be paid to Noven for the development
of such Noven Additional Product, which compensation shall include the payment
of appropriate milestone payments (to be determined by the parties acting in
good faith and based on the additional commercial value of the Noven Additional
Product (e.g., where the Noven Additional Product imparts additional market
exclusivity in the United States beyond the *** and/or the T-Patch, reduces
manufacturing costs or increases the sales potential of the Products)) and Noven
and P&GP shall execute an appropriate development and commercialization
agreement on terms and conditions reasonably similar to those of this Agreement,
taking into consideration the contributions from the two parties, which
development agreement shall include, among other things, provisions for the
payment of royalties at the same rates and on the same basis as provided in this
Agreement.
          (b) From and after the Effective Date, if at any time P&GP or a
Related Party desires to design or develop (or have designed or developed) a
transdermal patch that (i) is within the Field and (ii) is not the ***, the
T-Patch or ***, (a “P&GP Additional Product” and, collectively with a Noven
Additional Product, an “Additional Product”), then P&GP shall notify Noven and
Noven shall have the first right to design and develop such P&GP Additional
Product. Noven and P&GP shall negotiate appropriate compensation to be paid to
Noven for the design and development of such P&GP Additional Product, which
compensation shall include the payment of appropriate milestone payments (to be
determined by the parties acting in good faith and based on the additional
commercial value of the P&GP Additional Product (e.g., where the P&GP Additional
Product imparts additional market exclusivity in the United States beyond the
*** and/or the T-Patch, reduces manufacturing costs or increases the sales
potential of the Products)) and Noven and P&GP shall execute an appropriate
development and commercialization agreement on terms and conditions reasonably
similar to those of this Agreement, taking into consideration the contributions
from the two parties, which development agreement shall include, among other
things, provisions for the payment of royalties at the same rates and on the
same basis as provided in this Agreement. In the event Noven refuses such
development project, or cannot meet a technical challenge required in respect of
such development project, then P&GP may, subject to the provisions of
Section 5.03, enter into a development arrangement for such product with a Third
Party. Further, at P&GP’s request, the parties shall enter into good faith
negotiations to amend the terms and conditions of this Agreement in the event
P&GP wishes to commercialize any P&GP Additional Product developed with a third
party pursuant to the foregoing sentence without being subject to Section 5.03.

-21-



--------------------------------------------------------------------------------



 



          (c) It is acknowledged and agreed that the *** shall constitute an
Additional Product for purposes of this Agreement. Upon completion of the
Feasibility Study, Noven and P&GP shall agree to appropriate compensation to be
paid to Noven for the development of the ***, which compensation shall include
the payment of appropriate milestone payments (to be determined by the parties
acting in good faith and based on the additional commercial value of the ***)
and Noven and P&GP shall execute an appropriate development and
commercialization agreement on terms and conditions reasonably similar to those
of this Agreement, taking into consideration the contributions from the two
parties, which development agreement shall include, among other things,
provisions for the payment of royalties at the same rates and on the same basis
as provided in this Agreement.
          (d) Any development and commercialization agreement entered into by
Noven and P&GP pursuant to Section 5.01(a), 5.01(b) and/or 5.01(c) shall, other
than the milestone payments, have the same terms and conditions as this
Agreement, and this Agreement shall be automatically amended to update the
definition of “Products” as set forth in Section 1.01 to include any Additional
Products developed by Noven under Section 5.01(a), 5.01(b) and/or 5.01(c). Noven
shall manufacture for P&GP, and P&GP shall purchase from Noven, P&GP’s
requirements of any such Additional Products on terms and conditions reasonably
similar to the terms and conditions of the Manufacturing and Supply Agreement to
the extent appropriate and for a price to be agreed upon between the parties, if
and only if, with respect to any P&GP Additional Product, P&GP does not enter
into a development arrangement with a Third Party (subject to the provisions of
Sections 5.01(b) and 5.03).
          (e) In the event P&GP or a Related Party shall, subject to the
provisions of Sections 5.01(b) and 5.03, design, develop or commercialize any
P&GP Additional Products independently or in collaboration with a Person other
than Noven, then unless otherwise agreed by the parties in writing, neither P&GP
nor any of its Related Parties shall have any right to sublicense or otherwise
use in any manner the Noven Patents, the Technology or any of the rights
licensed hereunder in connection with the design, development or
commercialization of any such P&GP Additional Products.
          (f) Without limiting the provisions of this Section 5.01, it is
acknowledged and agreed that Noven shall not have the right to design, develop
or commercialize any Additional Products other than as contemplated in or
permitted by Section 3.02(a), this Section 5.01 or Section 5.03. Without
limiting the provisions of this Section 5.01, it is acknowledged and agreed that
P&GP and its Related Parties shall not have the right to design, develop or
commercialize any Additional Product other than as contemplated in or permitted
by this Section 5.01 or Section 5.03.

-22-



--------------------------------------------------------------------------------



 



     Section 5.02. Regulatory Matters. P&GP and its Related Parties shall be
solely responsible for filing and maintaining the Regulatory Applications and
obtaining all Regulatory Approvals regarding the Products, as well as all
ongoing regulatory compliance relating to the Products. P&GP shall use
commercially reasonable efforts, and Noven shall cooperate in good faith with
P&GP, to obtain Regulatory Approval of the Products, including Regulatory
Approval for natural menopausal indications, in the United States and in each
country of the Territory in which *** has been launched for commercial sale, or
shall be launched for commercial sale. Upon reasonable request of P&GP, Noven
shall cooperate in good faith with P&GP, at the expense of P&GP, to obtain
Regulatory Approval for the Products in territories outside of the United
States. Notwithstanding anything to the contrary herein, to the extent any
regulatory filing or other action taken by P&GP, including any amendment,
supplement or other modification of any of the INDs or NDAs for the Products,
shall increase or modify in any manner any of Noven’s obligations under the
Manufacturing and Supply Agreement or, to the extent any such filing or action
shall constitute a change of specifications or other manufacturing change with
respect to the Products, Noven’s obligations with respect thereto shall be
subject to the terms and conditions of the Manufacturing and Supply Agreement.
     Section 5.03. Noncompetition.
          (a) Subject to the provisions of Sections 5.03(b), 5.03(c), 5.03(d),
5.03(e) and 10.03 hereof, for a period commencing on the Effective Date, and
continuing thereafter during the term of this Agreement and pursuant to
Section 10.03, if longer, neither Noven, P&GP nor any Related Party, nor any of
their respective Affiliates, shall, directly or indirectly, (i) promote or
commercialize any product in the Field, or (ii) engage in, or have any majority
equity ownership in, or participate in the financing, operation or management
of, any firm, corporation or business that engages in, the direct or indirect
promotion or commercialization of any product in the Field (the activities
described in clauses (i) and (ii) collectively, the “Competing Business”).
          (b) The provisions of Section 5.03(a) shall not limit (i) the right of
the parties to develop, promote and commercialize the T-Patch and the *** in
accordance with the provisions of this Agreement, or (ii) the right of either
party to develop, promote and commercialize any Additional Product that either
(x) Noven designs or develops for commercialization by P&GP as contemplated in
Section 5.01(a) of this Agreement, or (y) Noven designs or develops for P&GP or
a Related Party, or P&GP and Noven design or develop together, as contemplated
in Section 5.01(b) of this Agreement.
          (c) The provisions of Section 5.03(a) shall not prohibit the
acquisition by Noven, P&GP or a Related Party, or any of their respective
Affiliates, of all or any part of a business or Person (whether through the
acquisition of assets, securities or other ownership interests, the effecting of
a merger, consolidation, share exchange, business combination, reorganization or
recapitalization or other similar transaction) (an “Acquired Business”) that is
engaged in a Competing Business; provided, however, the acquisition by either
Noven, P&GP or a Related Party, or any of their respective Affiliates, of an
Acquired Business shall not relieve Noven, P&GP or its Related Parties, or any
of their respective Affiliates (including the Acquired Business), of the
obligations, restrictions and limitations under Section 5.03(a).

-23-



--------------------------------------------------------------------------------



 



          (d) The prohibitions of Section 5.03(a) shall not apply to:
     (i) the promotion and commercialization of *** by P&GP or any Related Party
subject to and in accordance with the terms and conditions of this Agreement;
     (ii) Affiliates of P&GP, Noven or a Related Party at such time as they are
no longer Affiliates of P&GP, Noven or such Related Party, as applicable; or
     (iii) the acquisition by either Noven, P&GP or a Related Party, or any of
their respective Affiliates, of any interest in any Person, or entering into any
collaboration or affiliation with any Person, where the joint venture,
association, partnership, collaboration, affiliation or other arrangement
arising therefrom does not involve the promotion or commercialization of a
product in the Field.
          (e) The prohibitions of Section 5.03(a) shall apply to and bind any
Person who shall acquire (whether through the acquisition of assets, securities
or other ownership interests, the effecting of a merger, consolidation, share
exchange, business combination, reorganization or recapitalization or other
similar transaction) a majority of the ownership interests or control of the
management of Noven, P&GP or a Related Party, or any of their respective
Affiliates; provided, however, that if any such acquiring Person participates in
a Competing Business prior to the time of such transaction with Noven, P&GP or a
Related Party, or the applicable Affiliate, as the case may be, Section 5.01(a)
shall not restrict the continuation by such Person of such Competing Business.
     Section 5.04. Manufacturing and Supply Agreement. The parties shall
endeavor in good faith to enter into the Manufacturing and Supply Agreement as
soon as practicable after the Effective Date and in any event prior to 45 days
following the Effective Date. The Manufacturing and Supply Agreement shall
incorporate the target specifications for the T-Patch attached hereto as
Exhibit C. In addition, the pricing structure for the supply price of the
T-Patch under the Manufacturing and Supply Agreement shall be based upon the
provisions of Exhibit D attached hereto. The pricing structure for the *** and
any Additional Products hereunder, including the ***, shall be determined by
mutual agreement of the parties.

-24-



--------------------------------------------------------------------------------



 



ARTICLE VI
ROYALTIES AND MILESTONE PAYMENTS
     Section 6.01. Royalties Based Upon Quarterly Net Outside Sales. In
consideration for the licenses granted to P&GP by Noven hereunder, P&GP shall
pay royalty payments (collectively, the “Royalties”) to Noven within 45 calendar
days after the end of each calendar quarter, which Royalties shall be determined
as a percentage (the “Royalty Rate”) of Quarterly Net Outside Sales of the
Products by P&GP (and any Related Parties, successors, assignees, delegatees or
partners of P&GP) in the Territory during such calendar quarter. Subject to
Section 6.03, the Royalty Rate applicable to the Products for each calendar
quarter during the term of this Agreement shall be *** of Net Outside Sales of
the Products in the United States; provided that in the event of any termination
of the Manufacturing and Supply Agreement prior to termination of this
Agreement, other than a termination by P&GP due to Noven bankruptcy or Noven’s
uncured material breach of the Manufacturing and Supply Agreement (subject to
the termination provisions of the Manufacturing and Supply Agreement), the
Royalty Rate applicable to the Products for each calendar quarter during the
term of this Agreement shall be *** of Net Outside Sales of the Products in the
Territory as a whole.
     Section 6.02. Additional Products. In the event that the parties shall
agree to the development of Additional Products pursuant to Section 5.01(a) or
5.01(b), the Royalty Rates set forth in Section 6.01 shall apply to the sale of
such Additional Products, and the Net Outside Sales allocable to such Additional
Products shall be taken into account together with the sales of all other
Products for purposes of determining the Net Outside Sales and the Royalties and
Milestone Payments payable hereunder.
     Section 6.03. Expiration of Patents. Upon the date on which the last of the
Noven Patents in force in the Territory shall (i) expire by its terms, or
(ii) be adjudicated invalid or unenforceable in the Territory by the final
judgment of a court of competent jurisdiction, which judgment shall not be
subject to appeal (“Patent Expiration”), each Royalty Rate then in effect
hereunder shall be reduced by *** before such time as a patch product which is a
generic substitute for a Product reaches the market in the United States, and
each Royalty Rate then in effect hereunder shall be reduced by *** as of the
time a patch product which is a generic substitute for a Product reaches the
market in the United States. For purposes of clarity, the reduction in the
Royalty Rate is not additive; either a *** or *** reduction will apply.
     Section 6.04. Milestone Payments. P&GP shall pay and deliver to Noven
payments (collectively, the “Milestone Payments”), upon the achievement of
certain milestones (the “Milestones”) as follows:
          (a) P&GP shall pay and deliver to Noven *** in immediately available
funds within 45 calendar days after the last day of the first calendar quarter
during which the Annual Net Outside Sales of the Products in the Territory
exceeds ***;
          (b) P&GP shall pay and deliver to Noven *** in immediately available
funds within 45 calendar days after the last day of the first calendar quarter
during which the Annual Net Outside Sales of the Products in the Territory
exceeds ***; and
          (c) P&GP shall pay and deliver to Noven *** in immediately available
funds within 45 calendar days after the last day of the first calendar quarter
during which the Annual Net Outside Sales of the Products in the Territory
exceeds ***;

-25-



--------------------------------------------------------------------------------



 



          (d) if, during the fourth year following Launch of a Product in the
United States, Net Outside Sales of the Products in the Territory total at least
*** for that year and Net Outside Sales of the Products in the Territory are not
less than *** of Net Outside Sales of the Products in the Territory in the third
year following Launch of a Product in the United States, then P&GP shall pay and
deliver to Noven *** in immediately available funds within 45 calendar days
after the last day of the month in which Net Outside Sales of the Products in
the Territory reach ***;
          (e) if, during the sixth year following Launch of a Product in the
United States, Net Outside Sales of the Products in the Territory total at least
*** for that year, P&GP shall pay and deliver to Noven *** in immediately
available funds within 45 calendar days after the last day of the month in which
Net Outside Sales of the Products in the Territory reach ***; and
          (f) P&GP shall pay and deliver to Noven *** in immediately available
funds within 45 calendar days after receipt of the first Regulatory Approval of
the *** in the United States;
provided, that if more than one Milestone shall be achieved in any single
calendar quarter, each Milestone Payment corresponding to the achievement of
such Milestones shall be paid and delivered to Noven within the appropriate
period contemplated in this Section 6.04.
     Section 6.05. Determination of Net Outside Sales.
          (a) Monthly Reports. P&GP shall provide financial reports to Noven on
a monthly basis within 20 Business Days after the last day of each calendar
month setting forth the Net Outside Sales of the Products in the United States
for the monthly period ending as of the end of each such calendar month. Noven
and P&GP hereby acknowledge and agree that such reports shall constitute
Confidential Information for purposes of this Agreement and shall be held as
confidential by Noven in accordance with Section 7.01 hereof.
          (b) Quarterly Reports. P&GP shall provide financial reports to Noven
on a quarterly basis within 15 Business Days after the last day of each calendar
quarter, setting forth (i) the amount of Quarterly Net Outside Sales of the
Products for the quarterly period ending as of the end of each such calendar
quarter, (ii) a detailed reconciliation of gross sales for such calendar quarter
to Quarterly Net Outside Sales for such calendar quarter, (iii) the Annual Net
Outside Sales of the Products during the 12-month period ending on the last day
of such calendar quarter, and (iv) the conversion rate (determined in accordance
with Section 6.05(c)) for the calendar quarter used to convert any currency
other than U.S. dollars into U.S. dollars. Noven and P&GP hereby acknowledge and
agree that such reports shall constitute Confidential Information for purposes
of this Agreement and shall be held as confidential by Noven in accordance with
Section 7.01 hereof.

-26-



--------------------------------------------------------------------------------



 



          (c) Currency Conversion. All payments made under this agreement shall
be in U.S. dollars and all references herein to “$” shall mean U.S. dollars.
Where customers are billed in a currency other than U.S. dollars, for purposes
of computing royalty payments on Net Outside Sales for any calendar quarter, the
aggregate of Net Outside Sales billed in such currency for such quarter shall be
converted into U.S. dollars at the commercial rate at which U.S. dollars could
be purchased with such foreign currency (the “Dollar Purchase Rate”) on the last
Business Day of such quarter, based on the Dollar Purchase Rate on such date as
quoted by Citibank, N.A. in New York or other such valid source as agreed by the
parties if Citibank, N.A. in New York no longer exists.
          (d) Tax Withholding. If any withholding taxes are imposed by a
governmental authority upon Royalties paid under this Agreement, and if such
taxes are owed by Noven and required by law or regulation to be withheld by
P&GP, P&GP shall withhold such taxes and pay the withheld taxes on behalf of
Noven, and deduct the amount of such withheld taxes from the Royalty payments
made to Noven hereunder; provided that P&GP shall provide to Noven prompt
written evidence of payment of all such withholding tax to the appropriate
governmental authority, and with respect to any Royalties payable in respect of
sales outside of the United States, P&GP shall provide prior notice of any such
withholding requirements and shall cooperate with Noven in order to enable Noven
to claim exemptions or reductions from any such withholding tax under any double
taxation or similar agreements in force.
          (e) Maintenance of Records; Audits. P&GP shall keep, and shall cause
its Related Parties, successors, assigns, delegatees and/or partners to keep,
complete and accurate records pertaining to the sale of the Products in
sufficient detail to permit Noven to confirm the accuracy of calculations of the
Royalties, the Milestone Payments and any other payments due hereunder. Such
records shall be maintained in accordance with Applicable Law and in any event
for at least a three-year period following the end of the calendar quarter for
which they pertain. Not more than once in any fiscal year and upon reasonable
advance notice to P&GP, and at its own expense (subject to Section 6.05(g)),
Noven shall be entitled to nominate an internationally recognized independent
certified public accounting firm reasonably acceptable to P&GP to have access at
reasonable times during normal business hours (subject to signing a
confidentiality agreement, if applicable) to examine P&GP’s (or its Related
Party’s, successor’s, assign’s, delegatee’s or partner’s, as the case may be)
records as they relate to relevant Products for the purpose of verifying the
correctness of the Royalties, the Milestone Payments and any other amounts paid
to Noven under the terms of this Agreement; provided, however, that if such
audit reveals that P&GP underreported Quarterly Net Outside Sales or Annual Net
Outside Sales by five percent or more, or if any such understatement resulted in
P&GP not paying Noven a Milestone Payment to which Noven was entitled, then such
audit shall not count against the one audit to which Noven is entitled per
fiscal year. Moreover, if an accounting firm is used in such audit, the
accounting firm shall not disclose to Noven or to any third party any financial
or other information relating to the business of P&GP except that which is
necessary to inform Noven of the accuracy or inaccuracy of P&GP’s calculation.
Noven shall not audit the same records twice. Noven shall only be entitled to
audit books and records of P&GP from the three calendar years prior to the
calendar year prior to which the audit request is made.

-27-



--------------------------------------------------------------------------------



 



          (f) Disputes. In the event Noven shall dispute the correctness of
P&GP’s calculation of (i) Quarterly Net Outside Sales for any calendar quarter,
(ii) Annual Net Outside Sales of the Products for any 12-month period, (iii) the
computation of any Royalty or Milestone Payment payable hereunder, or (iv) any
other amount payable to Noven hereunder, Noven shall, within 45 calendar days of
receipt of any such calculation or payment, provide written notice to P&GP of
such objection, setting forth in writing and in reasonable detail the reasons
therefor; provided that the failure to give notice of an objection within such
45-calendar day period shall not result in the waiver or loss of Noven’s right
to dispute the correctness of P&GP’s calculation unless, and only to the extent
that, P&GP is actually prejudiced by such failure. Noven and P&GP shall endeavor
in good faith to resolve any disputed matters within 45 calendar days after
P&GP’s receipt of Noven’s notice of objections. If Noven and P&GP are unable to
resolve the disputed matters within such 45-calendar day period, Noven and P&GP
shall select a nationally known independent accounting firm (which firm shall
not be the then regular auditors of either party) to resolve the matters in
dispute, and the determination of such firm in respect of the correctness of
each matter remaining in dispute shall be conclusive and binding on Noven and
P&GP. The independent accounting firm selected to resolve such disputes shall
have access to the relevant records of the parties with respect to the matter in
dispute. In connection with the resolution of any dispute under this
Section 6.05(f), Noven shall bear the costs and expenses of the independent
accounting firm selected to resolve such disputes, subject to Section 6.05(g).
          (g) Expenses. If P&GP is determined to have underreported the amount
of Quarterly Net Outside Sales or Annual Net Outside Sales for a period subject
to dispute hereunder by five percent or more, or if any such understatement
shall have resulted in P&GP not paying Noven a Milestone Payment to which Noven
was entitled, then P&GP shall reimburse Noven for any and all reasonable, actual
out-of-pocket expenses incurred by Noven in connection with the dispute,
including any costs and expenses payable to the independent accounting firm or
firms engaged pursuant to Section 6.05(e) and/or Section 6.05(f), and any other
costs and expenses incurred by Noven in connection with the audit of P&GP’s
books and records and any such dispute resolution process.
     Section 6.06. Generation of Net Outside Sales. P&GP and its Related Parties
shall exercise Commercially Reasonable Efforts to maximize the Net Outside Sales
of the Products during the term of this Agreement, and shall at all times market
the Products in a manner comparable to other products of P&GP (or its Related
Parties, successors, assignees, delegatees or partners), with market potential
comparable to that of the Products. Without limiting the generality of the
foregoing, (i) with respect to any country in the Territory (including the
United States) in which neither *** nor any Product has been launched for
commercial sale as of the Effective Date, P&GP and its Related Parties shall
exercise Commercially Reasonable Efforts to Launch one or more of the Products
in each such country, and (ii) with respect to any country in the Territory in
which *** has been launched for commercial sale as of the Effective Date, or
shall be launched for commercial sale after the Effective Date but prior to the
Launch of any of the Products, P&GP and its Related Parties shall exercise
Commercially Reasonable Efforts to convert their promotion and commercialization
efforts from *** to the Products, and exercise Commercially Reasonable Efforts
to transition sales from *** to the Products, as soon as

-28-



--------------------------------------------------------------------------------



 



practicable after receipt of Regulatory Approval of the first Product in such
country; provided that with respect to this clause (ii), P&GP shall not be
required to transition sales from *** to any Product in any country until such
Product shall have received Regulatory Approval for natural menopausal
indications in such country. Notwithstanding the foregoing, in the event Noven
shall have notified P&GP, at any time prior to the Launch of a Product in any
country, that Noven in good faith believes that such Launch in such country
poses a risk of infringement of any Intellectual Property rights of ***, P&GP
may Launch such Product in such country notwithstanding Noven’s notice of
potential infringement risk; provided that in such case P&GP shall indemnify
Noven and the Noven Indemnitees from any and all Damages arising out of any
infringement, alleged infringement or other violation of any Intellectual
Property rights of *** related to such Launch, or any or claim, demand, suit,
action or proceeding related thereto.
ARTICLE VII
CONFIDENTIALITY
     Section 7.01. Confidentiality.
          (a) Pursuant to the terms of this Agreement, each party (in such
capacity, the “Disclosing Party”), has disclosed and will be disclosing to the
other party and/or its Affiliates, Related Parties, successors, assigns,
delegates, partners, or representatives (in such capacity, the “Receiving
Party”), certain Confidential Information of the Disclosing Party. The Receiving
Party shall make no use of such Confidential Information except in the exercise
of its rights and the performance of its obligations set forth in this
Agreement. The Receiving Party shall use at least the same efforts to keep
secret, and prevent the disclosure to third parties of, Confidential Information
of the Disclosing Party as it would use with respect to its own Confidential
Information. Confidential Information disclosed by the Disclosing Party shall
remain the sole and absolute property of the Disclosing Party, subject to the
rights granted herein. The above restrictions on the use and disclosure of
Confidential Information shall not apply to any information which (i) is already
known to the Receiving Party at the time of disclosure by the Disclosing Party,
as demonstrated by competent proof, (ii) is or becomes generally available to
the public other than through any act or omission of the Receiving Party in
breach of this Agreement, (iii) is acquired by the Receiving Party from a third
party who is not, directly or indirectly, under an obligation of confidentiality
to the Disclosing Party with respect to same, or (iv) is developed independently
by the Receiving Party without use, direct or indirect, of information that is
required to be held confidential hereunder.
          (b) In the event the Receiving Party is required (i) by Applicable Law
to disclose Confidential Information of the Disclosing Party to any Regulatory
Authorities to obtain Regulatory Approval for the Products or to comply with the
requirement of any Regulatory Authority, (ii) to disclose Confidential
Information of the Disclosing Party to respond to an inquiry of a Regulatory
Authority or Governmental Authority concerning the Products, or (iii) to
disclose Confidential Information of the Disclosing Party in a judicial,
administrative or arbitration proceeding to enforce such party’s rights under
this Agreement, it may do so only if it (A) provides the Disclosing Party with
as much advance written notice as possible of the required disclosure,
(B) cooperates with the Disclosing Party in any attempt to prevent or limit the
disclosure, and (C) limits disclosure, if any, to the specific purpose at issue.

-29-



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the provisions of this Section 7.01:
     (i) P&GP shall be permitted to disclose to its distributors, wholesalers,
customers and other third parties having a reasonable need to know such
information such Confidential Information relating to the Products as P&GP shall
reasonably determine to be necessary or useful in order to effectively develop,
market and distribute the Products;
     (ii) Noven shall be permitted to disclose such Confidential Information
relating to the Products as Noven shall reasonably determine to be necessary or
useful in order to effectively perform its obligations under the Manufacturing
and Supply Agreement;
     (iii) each of Noven and P&GP shall be permitted to disclose to a Regulatory
Authority such Confidential Information relating to the Products as it shall
reasonably determine (but only after consulting with the other party to the
extent practicable) to be necessary to comply with the provisions of Applicable
Law; and
     (iv) nothing in this Section 7.01 shall be interpreted to limit the ability
of either Noven or P&GP to disclose its own Confidential Information to the
other party or any other Person on such terms and subject to such conditions as
it deems advisable or appropriate;
provided, however, that in each such case any third party recipients of any
Confidential Information (other than a Regulatory Authority or other
Governmental Authority) undertake substantially the same confidentiality
obligation as the parties hereunder with respect to such Confidential
Information.
          (d) Each of Noven and P&GP acknowledge and agree that the terms and
conditions of this Agreement shall be considered Confidential Information of
each party and shall be treated accordingly. Notwithstanding the foregoing,
(i) P&GP acknowledges and agrees that Noven may be required to disclose some or
all of the information included in this Agreement in order to comply with its
obligations under the Securities Laws, and hereby consents to such disclosure to
the extent deemed advisable or appropriate by counsel to Noven, provided that
P&GP is informed of the information to be disclosed and given an adequate time
to comment, and (ii) Noven acknowledges and agrees that P&GP may disclose the
terms and conditions of this Agreement to third party sublicensees and
co-promotion partners to permit P&GP to exercise its rights to fulfill its
obligations under Sections 3.04 and 3.05 of this Agreement; provided, however,
that (x) such disclosure shall be pursuant to, and subject to the terms and
conditions of, non-disclosure or similar protective agreements in form and
substance reasonably acceptable to Noven, which agreements shall contain
covenants, agreements, restrictions and limitations at least as restrictive as
those set forth in this Agreement, (y) such disclosure may be made only to
sublicensees and co-partners permitted under Sections 3.04 and 3.05, as the case
may be, and (z) P&GP shall provide written notice of any such disclosure to
Noven.

-30-



--------------------------------------------------------------------------------



 



          (e) Each party specifically recognizes that any breach by it or its
Affiliates, Related Parties, successors, assigns, delegates, partners or
representatives of this Section 7.01 may cause irreparable injury to the other
party and that actual damages may be difficult to ascertain, and in any event,
may be inadequate. Accordingly (and without limiting the availability of legal
or equitable, including injunctive, remedies under any other provisions of this
Agreement), each party agrees that in the event of any such breach,
notwithstanding the provisions of Section 11.02 or Article IX hereof, the other
party shall be entitled to seek, by way of private litigation in the first
instance, injunctive relief and such other legal and equitable remedies as may
be available.
          (f) The obligations of confidentiality and nonuse set forth in this
Section 7.01 shall survive the termination of this Agreement for a period of
five years.
     Section 7.02. Publications. It is understood that the parties may wish to
publish or otherwise disclose information generated in connection with the
Project to a third party for publication in a reputable scientific forum (for
example, as an abstract, poster presentation, lecture, article, book, or any
other means of dissemination to the public). No such disclosure shall be made by
either Noven or P&GP to a third party (a) without the prior written consent of
the other, which consent shall not be unreasonably withheld or delayed, and
(b) unless and until a patent application has been filed adequately describing
and claiming any invention believed to be patentable embodied in such
disclosure. In the event that either Noven or P&GP shall desire to make any such
disclosure to a third party, such party shall submit a complete written draft of
the disclosure to the other at least 45 calendar days prior to submission for
publication of such draft, or an abstract of a proposed oral disclosure at least
45 calendar days prior to submission of such abstract or the oral disclosure,
whichever is earlier. In the event that patent filings are necessary, public
disclosure shall be delayed until said patent filings have been made. The other
party shall have the right (i) to propose modifications to the publication for
patent reasons, (ii) to request a delay in publication or presentation in order
to protect patentable information, or (iii) to request that the information be
maintained as a trade secret and, in such case the other party shall not make
such publication.
     Section 7.03. Press Releases. In addition, except as may be required by
Applicable Law, no party shall originate any publicity, press or news release or
other public announcement, written or oral, whether to the public press or
otherwise, relating to this Agreement, the other Transaction Documents or to the
existence of an arrangement between the parties, without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed. In the event disclosure of this Agreement, or any of the terms and
conditions of this Agreement is required by Applicable Law, the party required
to so disclose such information shall, to the extent possible, provide to the
other party for its prior approval (such approval not to be unreasonably
withheld or delayed) a written copy of such public announcement. When
practicable, the party required to disclose such information will provide a copy
to the other party at least five Business Days prior to disclosure.

-31-



--------------------------------------------------------------------------------



 



ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
     Section 8.01. Representations and Warranties of Noven. Noven represents and
warrants to P&GP as of the Effective Date that:
          (a) Organization. Noven is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Noven is
qualified to do business in each jurisdiction where the character of its
business (after giving effect to the Contemplated Transactions) makes such
qualifications necessary to carry on its business.
          (b) Power, Authority and Enforceability. Noven has full corporate
power and authority to enter into and perform this Agreement and to consummate
the Contemplated Transactions. This Agreement has been or shall be duly executed
and delivered by duly authorized signatories of Noven. This Agreement
constitutes a valid and binding obligation of Noven, enforceable against Noven
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally.
          (c) No Violation. Neither the execution and delivery of this Agreement
nor the consummation by Noven of the transactions contemplated hereby, will
(i) conflict with or result in a breach of any of the terms, conditions or
provisions of Noven’s certificate of incorporation or other governing or charter
document, or of any statute or administrative regulation, or, to the best of its
knowledge, of any order, writ, injunction, judgment or decree of any court or
governmental authority or of any arbitration award or any agreement binding upon
Noven or its assets, or (ii) to the best of its knowledge, contravene or
conflict with, or constitute a violation of, any provisions of any Applicable
Law binding upon Noven.
          (d) No Default. Noven is not a party to any unexpired, undischarged or
unsatisfied written or oral contract, agreement, indenture, mortgage, debenture,
note or other instrument under the terms of which performance by Noven according
to the terms of this Agreement will be a default, or whereby timely performance
by Noven according to the terms of this Agreement may be prohibited, prevented
or delayed.
          (e) Litigation. There is no Proceeding pending or, to the knowledge of
Noven, threatened against, Noven or any of its Affiliates before any court,
arbitrator, administrative agency or other tribunal that could reasonably be
expected to prevent Noven from executing this Agreement or consummating the
transactions contemplated hereby.

-32-



--------------------------------------------------------------------------------



 



          (f) Intellectual Property. To the extent set forth in this Agreement,
(i) Noven has the right to grant to P&GP the rights granted herein unencumbered
by any Liens (other than Permitted Liens), (ii) to the knowledge of Noven, Noven
has not received any written notice alleging any infringement by Noven of any
intellectual property rights of another Person in respect of the Products or the
Noven Patents, (iii) to the knowledge of Noven, the Noven Patents are valid and
enforceable and Noven has no knowledge of any infringement by a third party of
any of the claims in the Noven Patents, and (iv) the rights granted to P&GP
under this Agreement do not conflict with rights granted by Noven to any other
Person.
          (g) Estimates. Noven acknowledges that P&GP makes no representation or
warranty as to the prospects, financial or otherwise, of the sale of the
Products, and that any projections, estimates or forecasts of future results or
events provided by or on behalf of P&GP are subject to uncertainty and to the
assumptions used in their preparation.
          (h) Generic Drug Enforcement Act. Neither Noven, its Affiliates nor
any of their respective officers, directors, employees, agents or consultants
have been charged with or convicted under federal law for conduct relating to
the development or approval of, or otherwise relating to the regulation of, any
product under the Generic Drug Enforcement Act of 1992 or any other relevant
statute, law or regulation. Neither Noven, its Affiliates nor any of their
respective officers, directors, employees, agents or consultants has been
debarred under Section 306(a) or Section 306(b) of the FDC Act, nor convicted of
any offense required to be listed under Section 306(k)(2) of the FDC Act.
          (i) Third Party Agreements. Neither the execution and the delivery of
this Agreement nor the consummation by Noven of the Contemplated Transactions
will conflict with or result in a breach of any third party agreements to which
Noven is a party or may otherwise be bound.
     Section 8.02. Representations and Warranties of P&GP. P&GP represents and
warrants to Noven as of the Effective Date that:
          (a) Organization. P&GP is a corporation duly organized, validly
existing and in good standing under the laws of the State of Ohio. P&GP is
qualified to do business in each jurisdiction where the character of its
business (after giving effect to the Contemplated Transactions) makes such
qualifications necessary to carry on its business.
          (b) Power, Authority and Enforceability. P&GP has full corporate power
and authority to enter into and perform this Agreement and to consummate the
Contemplated Transactions. This Agreement has been or shall be executed and
delivered by authorized signatories of P&GP. This Agreement constitutes a valid
and binding obligation of P&GP, enforceable against P&GP in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally.

-33-



--------------------------------------------------------------------------------



 



          (c) No Violation. Neither the execution and delivery of this Agreement
nor the consummation by P&GP of the transactions contemplated hereby, will
(i) conflict with or result in a breach of any of the terms, conditions or
provisions of P&GP’s certificate of incorporation or other governing or charter
document, or of any statute or administrative regulation, or, to the best of its
knowledge, of any order, writ, injunction, judgment or decree of any court or
governmental authority or of any arbitration award or any agreement binding upon
P&GP or its assets, or (ii) to the best of its knowledge, contravene or conflict
with, or constitute a violation of, any provisions of any Applicable Law binding
upon P&GP.
          (d) No Default. P&GP is not a party to any unexpired, undischarged or
unsatisfied written or oral contract, agreement, indenture, mortgage, debenture,
note or other instrument under the terms of which performance by P&GP according
to the terms of this Agreement will be a default, or whereby timely performance
by P&GP according to the terms of this Agreement may be prohibited, prevented or
delayed.
          (e) Estimates. P&GP acknowledges that Noven makes no representation or
warranty as to the prospects, financial or otherwise, of the sale of the
Products, and that any projections, estimates or forecasts of future results or
events provided by or on behalf of Noven are subject to uncertainty and to the
assumptions used in their preparation.
          (f) Generic Drug Enforcement Act. Neither P&GP, its Affiliates nor any
of their respective officers, directors, employees, agents or consultants have
been charged with or convicted under federal law for conduct relating to the
development or approval of, or otherwise relating to the regulation of, any
product under the Generic Drug Enforcement Act of 1992 or any other relevant
statute, law or regulation. Neither P&GP, its Affiliates nor any of their
respective officers, directors, employees, agents or consultants has been
debarred under Section 306(a) or Section 306(b) of the FDC Act, nor convicted of
any offense required to be listed under Section 306(k)(2) of the FDC Act.
          (g) Litigation. There is no Proceeding pending or, to knowledge of
P&GP, threatened against P&GP or any of its Affiliates before any court,
arbitrator, administrative agency or other tribunal which (i) could reasonably
be expected to prevent P&GP from executing this Agreement or consummating the
transactions contemplated herein, or (ii) could reasonably be expected to
prevent or interfere with P&GP’s ability to obtain Regulatory Approval of the
Products.
          (h) Licenses and Permits. Subject to receipt of Regulatory Approval of
the Products, P&GP has all licenses, franchises, permits and other similar
authorizations affecting, or relating in any way to, the Products required by
Applicable Law to be obtained by P&GP to permit P&GP to market, promote,
distribute, use, sell, or otherwise dispose of the Products after the Effective
Date.
          (i) ***. P&GP has entered into an amended and restated development and
license agreement with *** (the ***) in respect of the Intellectual Property
owned or otherwise controlled by ***, and (i) the terms and conditions of this
Agreement and the Manufacturing and Supply Agreement do not conflict with, and
will not result in a breach of, any of the terms and conditions of the ***,
(ii) the transactions contemplated by this Agreement and the Manufacturing and
Supply Agreement will not infringe, violate or result in a breach by P&GP or

-34-



--------------------------------------------------------------------------------



 



Noven of the rights of *** under the ***, (iii) as a result of the ***, P&GP no
longer has any continuing obligation to work with *** or any of its Affiliates
to develop products in the Field and is not currently working with *** on any
such development of products in the Field (other than with respect to the
efforts of P&GP to obtain Regulatory Approval of ***), and (iv) as a result of
the ***, following the commercial launch of the first Product, P&GP shall have
no further obligation to *** or any of its Affiliates to market or sell *** or
any other product developed, in whole or in part, by *** or any of its
Affiliates. To the knowledge of P&GP, neither *** nor any of its Affiliates,
representatives or related parties has received any written notice alleging any
infringement of any intellectual property rights of another Person in respect
of*** or any of the ***. Attached hereto as Schedule 8.02(i) is a true and
correct list of the patents and patent applications covering the *** (together
with any reissues, confirmations, renewals, extensions, counterparts, divisions,
continuations, continuations-in-part or patents-of-addition of such patents or
patent applications, the ***). P&GP may, from time to time upon written notice
to Noven, update Schedule 8.02(i) hereto to include additional patents and
patent applications covering the *** as appropriate to reflect such patents and
patent applications.
          (j) Third Party Agreements. Neither the execution and the delivery of
this Agreement nor the consummation by P&GP of the Contemplated Transactions
will conflict with or result in a breach of any third party agreements to which
P&GP is a party or may otherwise be bound.
     Section 8.03. Knowledge. Where a representation or warranty contained in
this Article VIII is stated to be to a party’s knowledge, this knowledge shall
mean to the actual knowledge of the party’s executive officers and shall be
deemed to include a representation that a reasonable inquiry or investigation of
the subject matter thereof has been made of such individuals and shall thus
include matters that a prudent individual could reasonably be expected to
discover or otherwise become aware of during the course of such inquiry or
investigation.
ARTICLE IX
INDEMNIFICATION
     Section 9.01. Indemnification. In order to allocate between themselves the
responsibility for claims arising out of this Agreement, and except as otherwise
specifically provided for herein, from and after the Effective Date, the parties
shall indemnify each other as provided in this Section 9.01.
          (a) Indemnification Obligations of P&GP. From and after the Effective
Date, P&GP shall defend, indemnify and hold Noven, its Affiliates, and each of
their respective officers, directors, agents, employees, shareholders,
successors and assigns (collectively, “Noven Indemnitees”), harmless from and
against any and all Damages which Noven Indemnitees may incur or suffer, or with
which any of them may be faced arising out of:
     (i) the breach by P&GP or any of its Related Parties of this Agreement
including (A) any material inaccuracy in or any material breach of any
representation or warranty made by P&GP or a Related Party in, or pursuant to,
this Agreement, and (B) any material breach by P&GP or a Related Party of, or
material failure by P&GP or a Related Party to comply with, any of its covenants
or obligations pursuant to this Agreement;

-35-



--------------------------------------------------------------------------------



 



     (ii) any infringement or alleged infringement of the *** arising out of any
Noven Indemnitee’s exercise of its rights or performance of its obligations
under this Agreement or any of the other Transaction Documents;
     (iii) the Products, including any actions or inactions by P&GP or any of
its Related Parties, successors, assignees, delegatees or partners with respect
to the Products, and any bodily injury, illness or death of any person caused or
alleged to be caused by the use, distribution or sale of the Products;
     (iv) the enforcement by Noven Indemnitees of their rights under this
Section 9.01(a);
     (v) any negligence or willful misconduct by P&GP or its Related Parties,
successors, assignees, delegatees or partners under this Agreement or by P&GP or
its Related Parties, successors, assignees, delegatees or partners in connection
with the Products or the Technology;
     (vi) P&GP’s or a Related Party’s material violation of any Applicable Law,
including any failure by P&GP or a Related Party to develop, use, make, have
made, market, promote, sell, distribute or otherwise dispose of the Products and
all materials used in connection with the Products, including any labeling,
packaging and advertising, in accordance with all Applicable Laws; and
     (vii) the indemnification matters contemplated in Section 6.06;
provided, however, that, in each such case, P&GP shall not be liable hereunder
to the extent such Damages arise from the negligence or willful misconduct of,
or a violation of any Applicable Law by, any Noven Indemnitees, or from the
breach by Noven of the provisions of this Agreement or the Manufacturing and
Supply Agreement.
          (b) Indemnification Obligations of Noven. From and after the Effective
Date, Noven shall defend, indemnify and hold P&GP, its Affiliates, and each of
their respective officers, directors, agents, employees, shareholders,
successors and assigns (collectively, “P&GP Indemnitees”) harmless from and
against any and all Damages which P&GP Indemnitees may incur or suffer, or with
which any of them may be faced arising out of:
     (i) the breach by Noven of this Agreement including (A) any material
inaccuracy in or any material breach of any representation or warranty made by
Noven in this Agreement, and (B) any material breach by Noven of, or material
failure by Noven to comply with, any of its covenants or obligations pursuant to
this Agreement;

-36-



--------------------------------------------------------------------------------



 



     (ii) the enforcement by P&GP Indemnitees of their rights under this
Section 9.01(b);
     (iii) any negligence or willful misconduct by Noven under this Agreement or
by Noven or its Affiliates in connection with the Products or the Technology;
and
     (iv) Noven’s material violation of any Applicable Law;
provided, however, that, in each such case, Noven shall not be liable hereunder
to the extent such Damages arise from the negligence or willful misconduct of,
or a violation of any Applicable Law by, any P&GP Indemnitees, or from the
breach by P&GP or a Related Party of any of the provisions of this Agreement or
the Manufacturing and Supply Agreement.
     (c) Procedure. If any Proceeding arises as to which a right of
indemnification provided in this Article IX applies, the Person seeking
indemnification (the “Indemnified Party”), shall within 20 calendar days notify
the party obligated under this Article IX to indemnify the Indemnified Party
(the “Indemnifying Party”), thereof in writing and allow the Indemnifying Party
and its insurers the opportunity to assume liability for any Damages arising out
of such Proceeding and the direction and control of the defense against such
Proceeding, at its sole expense, including the settlement thereof at the sole
option of the Indemnifying Party or its insurers; provided, that the failure to
give notice of a claim for indemnification within such 20-calendar day period
shall not result in the waiver or loss of any right to bring a claim for
indemnification hereunder unless, and only to the extent that, the Indemnifying
Party is actually prejudiced by such failure. Notwithstanding the foregoing, the
Indemnifying Party may not enter into any compromise or settlement without the
prior written consent of the Indemnified Party unless such compromise or
settlement includes as an unconditional term thereof the giving by each
plaintiff or claimant to the Indemnified Party of a release from all liability
in respect of such claim and only if such compromise or settlement does not
include any admission of legal wrongdoing on the part of the Indemnified Party.
The Indemnified Party shall fully cooperate with the Indemnifying Party and its
insurers in the disposition of any such matter and the Indemnified Party will
have the right and option to participate in (but not control) the defense of any
Proceeding as to which this Article IX applies, with separate counsel at its
election and cost. If the Indemnifying Party fails or declines to assume the
defense of any such Proceeding within 30 calendar days after notice thereof, the
Indemnified Party may assume the defense thereof for the account and at the risk
of the Indemnifying Party. The Indemnifying Party shall pay promptly to the
Indemnified Party any Damages to which the indemnity under this Article IX
applies, as incurred.
     Section 9.02. Certain Limitations.
     (a) Except as otherwise provided in Section 7.01(e), the sole and exclusive
remedy with respect to any breach of any representation, warranty, covenant or
agreement contained herein and for the other matters described in
Sections 9.01(a) and 9.01(b) (other than (i) with respect to a breach of the
terms of a covenant or agreement as to which P&GP or Noven,

-37-



--------------------------------------------------------------------------------



 



as the case may be, also shall be entitled to seek specific performance or other
equitable relief and (ii) with respect to claims for fraud) shall be a claim for
Damages (whether by contract, in tort or otherwise, and whether in law, in
equity or both) made pursuant to this Article IX. No party shall be entitled to
recover any punitive, incidental or consequential damages whatsoever under this
Article IX, except to the extent any such punitive, incidental or consequential
damages are payable to a third party.
     (b) Notwithstanding anything to the contrary contained herein, although a
party may be entitled to make a claim for indemnification pursuant to more than
one section of this Article IX, a party shall not be entitled to recover
indemnification for the same claim under more than one section of this
Article IX.
ARTICLE X
TERM AND TERMINATION
     Section 10.01. Term. Unless terminated earlier as provided herein, this
Agreement shall have a term with respect to each country in the Territory ending
at the later of (i) five years from the date of the first commercial sale of a
Product in such country, (ii) expiration of all data protection or market
exclusivity rights relating to the Products granted by or available under
authority of a Regulatory Authority in such country, (iii) expiration of the
last to expire of the Noven Patents that cover or are implicated by the
manufacture or sale of the Products in such country, and (iv) the last
commercial sale of a Product, Noven Additional Product or P&GP Additional
Product developed with Noven under this Agreement in such country.
     Section 10.02. Certain Termination Events.
          (a) Noven shall have the right to terminate this Agreement in its
entirety upon the effectiveness of a termination of the Manufacturing and Supply
Agreement by Noven for an uncured material breach by P&GP or a Related Party of
the Manufacturing and Supply Agreement, in accordance with the termination
provisions of the Manufacturing and Supply Agreement.
          (b) P&GP shall have the right to terminate this Agreement on a country
by country and Product by Product basis at any time upon 60 calendar days prior
written notice to Noven.
          (c) Either Noven or P&GP shall have the right to terminate this
Agreement immediately in whole or in part at any time in the event the other
party (or, with respect to P&GP, a Related Party) shall assign or otherwise
delegate this Agreement in a manner not in compliance with Section 11.04.
          (d) Noven shall have the right to terminate this Agreement immediately
in whole or in part as to any sublicensee in the event P&GP or a Related Party
shall sublicense any of its rights under this Agreement in a manner not in
compliance with this Agreement, including Section 3.04 hereof.

-38-



--------------------------------------------------------------------------------



 



          (e) If at any time during the term of this Agreement, P&GP or a
Related Party, directly or indirectly, takes any action or assists or supports
any third party in taking any action challenging any of Noven’s rights in the
Noven Patents, including any action in connection with an opposition,
reexamination, revocation or invalidation proceeding, or requests a declaration
of an interference against or otherwise attacks the validity or enforceability
of any Noven Patent, or contests or disputes Noven’s entitlement to or ownership
of the Noven Patents, Noven shall have the right to terminate this Agreement
immediately in its entirety.
          (f) If at any time during the term of this Agreement, Noven, directly
or indirectly, takes any action or assists or supports any third party in taking
any action challenging any of P&GP’s rights in patents relating to *** or any
aspects of the Products, including any action in connection with an opposition,
reexamination, revocation or invalidation proceeding, or requests a declaration
of an interference against or otherwise attacks the validity or enforceability
of any such patent or disputes P&GP’s entitlement to or ownership of such
patents, P&GP shall have the right to terminate this Agreement in its entirety.
          (g) Either Noven or P&GP shall have the right to terminate this
Agreement in its entirety if the other (or, with respect to P&GP, a Related
Party) commits any material breach of any of the provisions of this Agreement
and (in the case of a breach which is capable of remedy) fails to remedy the
same within 60 calendar days after receipt of written notice giving full
particulars of the breach and requiring it to be so remedied.
          (h) Either Noven or P&GP may terminate this Agreement on a country by
country basis with immediate effect with respect to any Product that is
permanently and completely withdrawn from the market in such country for serious
adverse health or safety reasons.
          (i) Either Noven or P&GP shall have the right to terminate this
Agreement in its entirety upon 60 calendar days written notice to the other
party at any time after the other party (or, with respect to P&GP, a Related
Party) is (a) dissolved (other than pursuant to a consolidation, amalgamation or
merger); (b) becomes insolvent or is generally unable to pay its debts as they
become due or admits in writing its inability generally to pay its debts as they
become due; (c) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (d) institutes or has instituted against it by
a third party a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditor’s rights, or a petition is presented for its winding-up or
liquidation, and, in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition (i) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or liquidation or (ii) is not dismissed, discharged,
stayed or restrained in each case within 30 calendar days of the institution or
presentation thereon; (e) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (f) seeks or

-39-



--------------------------------------------------------------------------------



 



becomes subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (g) has a secured party take possession
of all or substantially all of its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 calendar days thereafter; or (h) causes or is
subject to any event with respect to it which, under the applicable law of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(a) to (g) (inclusive). In the event Noven seeks or is involuntarily placed
under the protection of bankruptcy laws, Title XI, United States Code, and the
trustee in bankruptcy rejects this Agreement, P&GP hereby elects, pursuant to
Section 365(n) of such bankruptcy laws, solely to the extent permitted
thereunder and unless such election is subsequently revoked in writing by P&GP,
to retain all of its rights and obligations under this Agreement to all licenses
granted hereunder, in lieu of termination by P&GP under this Section 10.02(i).
In the event that P&GP timely revokes such election to maintain its rights to
all licenses hereunder, P&GP may elect to treat this Agreement as terminated in
accordance with Section 365(n) of the bankruptcy laws.
          (j) Noven shall have the right to terminate this Agreement in its
entirety if, by December 31, 2013, P&GP has not Launched any Product and is not
actively pursuing the Launch of any Product as of such date.
          (k) Either party shall have the right to terminate this Agreement in
its entirety upon written notice to the other if the parties have not entered
into the Manufacturing and Supply Agreement within 45 days following the
Effective Date; provided that in order for a party to have the right to
terminate this Agreement pursuant to this Section 10.02(k), such party shall
have endeavored in good faith to enter into the Manufacturing and Supply
Agreement in accordance with Section 5.04; and provided further that upon any
termination of this Agreement by either party in accordance with this
Section 10.02(k), Noven shall pay and deliver to P&GP a penalty in the amount of
***.
     Section 10.03. Effect of Termination. Upon termination of this Agreement
with respect to any country and/or with respect to any Product, this Agreement
and all rights and licenses and sublicenses granted hereunder shall each
forthwith become void and of no further force or effect with respect to such
country and/or Product, as the case may be (and in the event of any termination
of this Agreement in its entirety, this Agreement and all rights and licenses
and sublicenses granted hereunder shall each forthwith become void and of no
further force or effect in their entirety); provided that (a) the following
provisions shall remain in full force and effect following any such termination
indefinitely: (i) Section 7.01 (Confidentiality), (ii) Section 7.02
(Publications), (iii) Section 7.03 (Press Releases), (iv) Article IX
(Indemnification), (v) this Section 10.03, (v) Section 11.10 (Governing Law),
(vi) Section 11.12 (Entire Agreement) and (vii) Section 11.13 (Expenses), and
(b) in the event of a termination of this Agreement by P&GP pursuant to
Section 10.02(b) or by Noven pursuant to any of Sections 10.02(a), 10.02(c),
10.02(d), 10.02(e) or 10.02(g) prior to the expiration of the last to expire of
the Noven Patents, that the provisions of Section 5.03 (Noncompetition) shall
remain in full force and effect, on a country by country and Product by Product
basis, with respect to P&GP and its Related Parties only, for a period of two
years from the effective date of such termination. Subject to Section 9.02(a),
the rights and remedies provided in this Article X shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law. Any termination
of this Agreement shall not affect any cause of action or claim hereunder that
arises prior to such termination, which claims and causes of action shall
survive any such termination.

-40-



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     Section 11.01. Notices. All notices, claims, certificates, requests,
demands and other communications hereunder shall be in writing and shall be
delivered personally or sent by facsimile transmission, air courier or
registered or certified mail, return receipt requested, addressed as follows:
     if to Noven:
Noven Pharmaceuticals, Inc.
11960 S.W. 144th Street
Miami, Florida 33186
Attention: CEO & General Counsel
Telecopy: 305-964-3340
     with copies (which shall not constitute notice) to:
Hogan & Hartson LLP
555 Thirteenth Street, NW
Washington, D.C. 20004
Attention: Elizabeth M. Donley
Telecopy: 202-637-5910
     if to P&GP:
Procter & Gamble Pharmaceuticals, Inc.
8700 Mason-Montgomery Road
Mason, Ohio 45040-8006
Attention: President, Procter & Gamble Pharmaceuticals
Telecopy: 513-622-4401
     with copies to:
Procter & Gamble Pharmaceuticals, Inc.
8700 Mason-Montgomery Road
Mason, Ohio 45040-8006
Attention: Associate General Counsel
Telecopy: 513-622-5327

-41-



--------------------------------------------------------------------------------



 



or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been delivered (a) when delivered, if
delivered personally, (b) when sent (with written confirmation received), if
sent by facsimile transmission on a Business Day, (c) on the first Business Day
after dispatch (with written confirmation received), if sent by facsimile
transmission on a calendar day other than a Business Day, (d) on the second
Business Day after dispatch, if sent by air courier, and (e) on the fifth
Business Day after mailing, if sent by mail.
     Section 11.02. Disputes. In the event of any controversy or claim arising
out of, relating to or in connection with any provision of this Agreement, or
the rights or obligations of the parties hereunder, the parties shall try to
settle their differences amicably between themselves. Either party may initiate
such informal dispute resolution by sending written notice of the dispute to the
other party, and within 10 calendar days after such notice, appropriate
representatives of the parties shall meet for attempted resolution by good faith
negotiations. If such representatives are unable to resolve promptly such
disputed matter, it shall be referred to the presidents of Noven and P&GP, or
their respective designees, for discussion and resolution. If such personnel are
unable to resolve such dispute within 30 calendar days of initiating such
negotiations, the parties agree first to try in good faith to settle the dispute
by mediation in Washington, D.C. under the Commercial Mediation Rules of the
American Arbitration Association. If following any such mediation the parties
still have not been able to resolve any such dispute, the parties agree to
submit the dispute to final and binding arbitration before a single arbitrator
in Washington, D.C. under the Commercial Arbitration Rules of the American
Arbitration Association. The parties agree that a judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction. The arbitrator in
reviewing any claim under this Agreement shall have the exclusive authority to
determine any issues as to the arbitrability of any such claim or related
disputes under this Agreement. In reaching a decision, the arbitrator shall
interpret, apply and be bound by this Agreement and by Applicable Law. The
arbitrator shall have no authority to add to, detract from or modify this
Agreement or any Applicable Law in any respect. The arbitrator may not grant any
remedy or relief that a court of competent jurisdiction could not grant, nor any
relief or remedy greater than that sought by the parties, nor any punitive,
incidental or consequential damages, except to the extent any such punitive,
incidental or consequential damages are payable to a third party. Any up-front
costs of the arbitrator shall be borne equally by the parties; provided,
however, that the non-prevailing party in any such arbitration shall pay, and to
the extent applicable reimburse the prevailing party for, the costs and expenses
of the arbitrator, including costs and expenses payable to the American
Arbitration Association and to the arbitrator; and provided further, that in the
event each party prevails as to certain claims in connection with any such
arbitration, the fees of the arbitrator shall be paid and/or reimbursed in
accordance with the decision of the arbitrator. Each party shall bear its own
costs incurred in connection with attorneys’ fees and related expenses.
Notwithstanding the foregoing provisions of this Section 11.02, nothing in this
Agreement shall limit or in any way restrict the ability of either party to seek
injunctive or other equitable relief in a court or other judicial body.

-42-



--------------------------------------------------------------------------------



 



     Section 11.03. Independent Contractors. In making and performing this
Agreement, the parties are acting and shall act as independent contractors.
Nothing in this Agreement shall be deemed to create an agency, joint venture or
partnership relationship between the parties hereto. No party shall have the
authority to obligate another party in any respect, and no party shall hold
itself out as having any such authority. All personnel of Noven shall be solely
employees of Noven and shall not represent themselves as employees of P&GP. All
personnel of P&GP shall be solely employees of P&GP and shall not represent
themselves as employees of Noven.
     Section 11.04. Assignment. Except as otherwise expressly contemplated in
Section 3.04, neither party shall have the right to assign this Agreement or
delegate any of its rights, interests, duties or obligations hereunder without
the express prior written consent of the other party, which consent may be
granted or withheld in the other party’s sole discretion. In the event the other
party shall consent to any such assignment or delegation, (i) the assignee or
delegatee shall confirm in writing to and for the benefit of the other party
that it will comply with the covenants and agreements of the assigning party
hereunder, and (ii) no such assignment or delegation pursuant to this
Section 11.04 shall relieve the assigning party of any of its obligations or
liabilities prior to such assignment. Notwithstanding the foregoing, (a) at any
time during the term of this Agreement either party may assign this Agreement to
any of its Affiliates without the prior written consent of the other party;
provided, that no such assignment of this Agreement shall relieve the assignor
of any of its obligations or liabilities under this Agreement, (b) either party
may assign this Agreement without the other party’s prior written consent in
connection with the transfer or sale of all or substantially all of its assets
or business or its merger or consolidation with another Person upon written
notice to the other party, and (c) P&GP may assign this Agreement without
Noven’s prior written consent in connection with a transaction in which P&GP is
spun off as an independent publicly traded company, provided that such
assignment shall be to such company. Any attempted assignment in violation of
this Section 11.04 shall be void.
     Section 11.05. Binding Effect; Benefit. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
confer on any Person other than the parties hereto, and their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
     Section 11.06. Amendments. This Agreement shall not be modified, amended or
supplemented except pursuant to an instrument in writing executed and delivered
on behalf of each of the parties hereto.
     Section 11.07. No Waiver. The failure in any one or more instances of a
party to insist upon performance of any of the terms, covenants or conditions of
this Agreement, to exercise any right or privilege conferred in this Agreement,
or the waiver by said party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party.

-43-



--------------------------------------------------------------------------------



 



     Section 11.08. Counterparts. This Agreement shall become binding when any
one or more counterparts hereof, individually or taken together, shall bear the
signatures of each of the parties hereto. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original as against the
party whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument. Each party may execute this
Agreement on a facsimile of the Agreement. In addition, facsimile signatures of
authorized signatories of either party shall be valid and binding and delivery
of a facsimile signature by either party shall constitute due execution and
delivery of this Agreement.
     Section 11.09. Interpretation. The article and section headings contained
in this Agreement are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement. As used in this Agreement, any
reference to the masculine, feminine or neuter gender shall include all genders,
the plural shall include the singular, and singular shall include the plural.
Unless the context otherwise requires, the term “party” when used herein means a
party hereto. References herein to a party or other Person include their
respective successors and assigns. The words “include,” “includes” and
“including” when used herein shall be deemed to be followed by the phrase
“without limitation” unless such phrase otherwise appears. Unless the context
otherwise requires, references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. Unless the context otherwise requires, the
words “hereof,” “hereby” and “herein” and words of similar meaning when used in
this Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision hereof. With regard to each and every term and
condition of this Agreement, the parties understand and agree that the same have
or has been mutually negotiated, prepared and drafted, and that if at any time
the parties desire or are required to interpret or construe any such term or
condition or any agreement or instrument subject thereto, no consideration shall
be given to the issue of which party actually prepared, drafted or requested any
term or condition of this Agreement.
     Section 11.10. Governing Law. This Agreement and any claims, disputes or
causes of action relating to or arising out of this Agreement shall be construed
in accordance with and governed by the substantive laws of the State of New
York, without giving effect to the conflict of laws principles thereof.
     Section 11.11. Unenforceability. If any provisions of this Agreement are
determined to be invalid or unenforceable in any jurisdiction, such provisions
shall be ineffective to the extent of such invalidity or unenforceability in
such jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof or affecting the validity or enforceability of any of such
provisions of this Agreement in any other jurisdiction. The parties will use
their best efforts to substitute the invalid or unenforceable provision with a
valid and enforceable one which conforms, as nearly as possible, with the
original intent of the parties.

-44-



--------------------------------------------------------------------------------



 



     Section 11.12. Entire Agreement.
          (a) This Agreement, together with the other Transaction Documents,
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether oral or
written, between the parties hereto and their respective Affiliates with respect
thereto including the Development Agreement and the Confidentiality Agreement.
There are no agreements, covenants or undertakings with respect to the subject
matter of this Agreement other than those expressly set forth or referred to
herein and no representations or warranties of any kind or nature whatsoever,
express or implied, are made or shall be deemed to be made herein by the parties
hereto, except those expressly made in this Agreement and the other Transaction
Documents.
          (b) THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION,
WARRANTY, PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN
MADE OR RELIED UPON BY EITHER PARTY HERETO OTHER THAN THOSE EXPRESSLY SET FORTH
IN THE TRANSACTION DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE DISCLAIMER
SET FORTH IN THE PRECEDING SENTENCE, (I) NEITHER NOVEN NOR ANY OF ITS AFFILIATES
HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR WARRANTIES, IN
ANY PRESENTATION OR WRITTEN INFORMATION RELATING TO THE TECHNOLOGY GIVEN OR TO
BE GIVEN IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, IN ANY FILING MADE OR
TO BE MADE BY OR ON BEHALF OF NOVEN OR ANY OF ITS AFFILIATES WITH ANY
GOVERNMENTAL AUTHORITY OR REGULATORY AUTHORITY, AND NO STATEMENT MADE IN ANY
SUCH PRESENTATION OR WRITTEN MATERIALS, MADE IN ANY SUCH FILING OR CONTAINED IN
ANY SUCH OTHER INFORMATION SHALL BE DEEMED A REPRESENTATION OR WARRANTY
HEREUNDER OR OTHERWISE, AND (II) NOVEN EXPRESSLY DISCLAIMS ANY IMPLIED
WARRANTIES, INCLUDING WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE AND
WARRANTIES OF MERCHANTABILITY. P&GP ACKNOWLEDGES THAT NOVEN HAS INFORMED IT THAT
NO PERSON HAS BEEN AUTHORIZED BY NOVEN OR ANY OF ITS AFFILIATES TO MAKE ANY
REPRESENTATION OR WARRANTY IN RESPECT OF THE TECHNOLOGY. EACH OF P&GP AND NOVEN
ACKNOWLEDGES THAT THE OTHER PARTY HAS INFORMED IT THAT NO PERSON HAS BEEN
AUTHORIZED TO MAKE ANY REPRESENTATION OR WARRANTY ON ITS BEHALF IN CONNECTION
WITH THE CONTEMPLATED TRANSACTIONS, UNLESS IN WRITING AND CONTAINED IN THIS
AGREEMENT OR IN ANY OF THE TRANSACTION DOCUMENTS TO WHICH P&GP OR NOVEN IS A
PARTY.

-45-



--------------------------------------------------------------------------------



 



     Section 11.13. Expenses. Except as expressly set forth herein, each party
hereto shall bear all fees and expenses incurred by such party in connection
with, relating to or arising out of the execution, delivery and performance of
this Agreement and the consummation of the Contemplated Transactions, including
attorneys’, accountants’ and other professional fees and expenses.
     Section 11.14. Force Majeure. If the performance of this Agreement or any
obligation hereunder (except the payment of money) by either party is prevented
or hindered, by reason of any cause beyond the reasonable control of the
affected party, including fire, flood, riot, war, explosions, acts of God
(including hurricanes and tropical storms), acts of a public enemy, acts of
terror, labor disturbances, or any governmental action, the party so affected,
upon notice to the other party, shall be excused from such performance; provided
that the party so affected shall use diligent effort to avoid or remove such
cause or causes of non-performance and shall continue to perform hereunder with
the utmost dispatch whenever such cause or causes are removed.

-46-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
date first above written.



            NOVEN PHARMACEUTICALS, INC.


      By:   /s/ Peter C. Brandt         Name:   Peter C. Brandt        Title:  
President, Chief Executive Officer     

            PROCTER & GAMBLE PHARMACEUTICALS, INC.


      By:   /s/ Thomas M. Finn         Name:   Thomas M. Finn        Title:  
President, Global Health Care     

-47-